



























YUM! BRANDS, INC.


PENSION EQUALIZATION PLAN


(PEP)








Plan Document for the Section 409A Program
(January 1, 2005 Restatement, As Amended Through January 1, 2017)








--------------------------------------------------------------------------------






YUM! BRANDS, INC. PENSION EQUALIZATION PLAN


Table of Contents
 
 
 
Page No.
 
 
 
 
ARTICLE I
1
 
 
 
 
FOREWORD
1
 
 
 
 
DEFINITIONS AND CONSTRUCTION
3
 
2.1
DEFINITIONS:
3
 
2.2
CONSTRUCTION:
18
 
 
 
 
ARTICLE III
20
 
 
 
 
PARTICIPATION AND SERVICE
20
 
3.1
PARTICIPATION:
20
 
3.2
SERVICE:
20
 
3.3
CREDITED SERVICE:
20
 
 
 
 
ARTICLE IV
22
 
 
 
 
REQUIREMENTS FOR BENEFITS
22
 
4.1
NORMAL 409A RETIREMENT PENSION:    
22
 
4.2
EARLY 409A RETIREMENT PENSION:
22
 
4.3
409A VESTED PENSION:
22
 
4.4
LATE 409A RETIREMENT PENSION:
23
 
4.5
409A DISABILITY PENSION:
23
 
4.6
PRE-RETIREMENT SPOUSE'S 409A PENSION:
23
 
4.7
VESTING:    
25
 
4.8
TIME OF PAYMENT:    
25
 
4.9
CASHOUT DISTRIBUTIONS:
25
 
4.10
REEMPLOYMENT OF CERTAIN PARTICIPANTS:
28
 
 
 
 
AMOUNT OF RETIREMENT PENSION
30
 
5.1
PARTICIPANT’S 409A PENSION:
30
 
5.2
PEP GUARANTEE:    
30
 
5.3
AMOUNT OF PRE-RETIREMENT SPOUSE'S 409A PENSION:
36
 
5.4
CERTAIN ADJUSTMENTS:
39
 
5.5
EXCLUDABLE EMPLOYMENT:
40
 
5.6
PRE-409A PENSION:
40
 
 
 
 
DISTRIBUTION OF BENEFITS
41
 
6.1
FORM AND TIMING OF DISTRIBUTIONS:
41
 
6.2
AVAILABLE FORMS OF PAYMENT:
44
 
6.3
PROCEDURES FOR ELECTIONS:    
47
 
6.4
DETERMINATION OF MARITAL STATUS:
49
 
6.5
DESIGNATION OF BENEFICIARY:
50
 
6.6
REQUIRED DELAY FOR KEY EMPLOYEES:
51
 
6.7
PAYMENT OF FICA AND RELATED INCOME TAXES:    
52
 
6.8
CORRECTION OF PAYMENTS AFFECTED BY OTHER NONQUALIFIED PLANS.
54
 
 
 
 
ADMINISTRATION
56
 
7.1
AUTHORITY TO ADMINISTER PLAN:    
56
 
7.2
FACILITY OF PAYMENT:
56
 
7.3
CLAIMS PROCEDURE:
57





i

--------------------------------------------------------------------------------





YUM! BRANDS, INC. PENSION EQUALIZATION PLAN


Table of Contents
 
 
 
Page No.
 
 
 
 
 
7.4
PLAN ADMINISTRATOR DISCRETION:
58
 
 
 
 
MISCELLANEOUS
60
 
8.1
NONGUARANTEE OF EMPLOYMENT:
60
 
8.2
NONALIENATION OF BENEFITS:    
60
 
8.3
UNFUNDED PLAN:    
60
 
8.4
ACTION BY THE COMPANY:
61
 
8.5
INDEMNIFICATION:
61
 
8.6
COMPLIANCE WITH SECTION 409A:
61
 
8.7
SECTION 457A.
62
 
8.8
MISCONDUCT.    
64
 
8.9
MISSING PARTICIPANTS OF BENEFICIARIES:
66
 
 
 
 
AMENDMENT AND TERMINATION
67
 
9.1
CONTINUATION OF THE PLAN:
67
 
9.2
AMENDMENTS:
67
 
9.3
TERMINATION:
68
 
9.4
CHANGE IN CONTROL:
68
 
 
 
 
ERISA PLAN STRUCTURE
69
 
 
 
 
APPLICABLE LAW    
71
 
 
 
 
SIGNATURE    
72
 
 
 
 
APPENDIX ARTICLE A    
74
 
 
 
 
TRANSITION PROVISIONS    
74
 
A.1
SCOPE.    
74
 
A.2    
DEFINITION OF ACTUARIAL EQUIVALENT.    
74
 
A.3
TRANSITION RULES FOR ARTICLE VI (DISTRIBUTIONS):
74
 
A.4
CONFORMANCE WITH SECTION 409A:    
75
 
A.5
EMIL BROLICK-19(C):    
76
 
A.6
CERTAIN 19(C) ELECTIONS:    
76
 
 
 
 
APPENDIX ARTICLE B    
78
 
 
 
 
COMPUTATION OF EARNINGS AND SERVICE    
78
 
 
 
 
DURING CERTAIN SEVERANCE WINDOWS    
78
 
B.1
DEFINITIONS:    
78
 
B.2
INCLUSION OF SALARY AND ELIGIBLE BONUS:    
78
 
B.3
INCLUSION OF CREDITED SERVICE:    
79
 
B.4
INCLUSION OF SERVICE:    
79
 
B.5
REDUCTION TO REFLECT EARLY PAYMENT:
80
 
 
 
 
APPENDIX ARTICLE C    
81
 
 
 
 
CEO’S PENSION    
81
 
C.1
SCOPE AND PURPOSE:    
81
 
C.2
FREEZE AS OF JANUARY 1, 2012:    
81
 
C.3
EARLY COMMENCEMENT REDUCTION:    
82
 
C.4
DETERMINATION OF PENSION BEGINNING JANUARY 1, 2013.    
82





ii

--------------------------------------------------------------------------------





YUM! BRANDS, INC. PENSION EQUALIZATION PLAN


Table of Contents
 
 
 
Page No.
 
 
 
 
DE-GRANDFATHERED PARTICIPANTS    
85
 
D.1
SCOPE:    
85
 
D.2
MARCH 1, 2010 DE-GRANDFATHERING:    
85
 
D.3
DE-GRANDFATHERING OF CERTAIN PRE-2005 PARTICIPANTS FOR 2012 LUMP SUM WINDOW:    
86
 
D.4
FURTHER DE-GRANDFATHERING OF PARTICIPANTS UNDER THE 409A PROGRAM:    
87
 
 
 
 
APPENDIX ARTICLE P    
88
 
 
 
 
RETIREMENT WINDOW BENEFIT    
88
 
P.1    
SCOPE:    
88
 
P.2
DEFINITIONS:    
88
 
P.3
PEP BRIDGE BENEFIT:    
89
 
P.4
PEP WINDOW BENEFIT:    
93
 
 
 
 
APPENDIX ARTICLE Q    
101
 
 
 
 
AUSTRALIAN PARTICIPANTS    
101
 
Q.1
SCOPE:    
101
 
Q.2
DEFINITIONS:    
101
 
Q.3
BENEFIT FORMULA FOR AUSTRALIAN EMPLOYEES:    
103
 
Q.4
ALTERNATIVE ARRANGEMENTS PERMITTED:    
104
 
 
 
 
APPENDIX ARTICLE R    
105
 
 
 
 
PARTICIPANTS ON TEMPORARY ASSIGNMENT    
105
 
R.1
SCOPE:    
105
 
R.2
ASSIGNMENT IN CANADA:    
105
 
R.3
ASSIGNMENT IN THE UNITED KINGDOM:    
106
 
R.4
ASSIGNMENT IN INDIA:    
106
 
R.5
ASSIGNMENT IN SINGAPORE:    
107
 
R.6
ASSIGNMENT IN RUSSIA:    
107
 
R.7
ASSIGNMENT IN SOUTH AFRICA:    
108
 
R.8
ASSIGNMENT IN THAILAND:    
108
 
R.9
ELIMINATION OF ELIGIBLE CLASSIFICATION REQUIREMENT:    
108
 
 
 
 
ARTICLE S - LIMITATION ON BENEFIT ENHANCEMENTS    
110
 
 
 
 
THAT ARE SUBJECT TO SECTION 457A    
110
 
S.1
SCOPE.    
110
 
S.2
SECTION 457A.    
110

    




iii

--------------------------------------------------------------------------------






ARTICLE I
FOREWORD
The Yum! Brands, Inc. Pension Equalization Plan (“PEP” or “Plan”) has been
adopted by Yum! Brands, Inc. (“Yum!”) for the benefit of certain employees of
the Yum! Organization who participate in the Yum! Brands Retirement Plan
(“Salaried Plan”). PEP provides benefits for eligible employees whose pension
benefits under the Salaried Plan are limited by the provisions of the Internal
Revenue Code of 1986, as amended. In addition, PEP provides benefits for certain
eligible employees based on the pre-1989 Salaried Plan formula.
This Plan is first effective on October 7, 1997 in connection with the spinoff
of Yum! from PepsiCo, Inc. This Plan is a successor plan to the PepsiCo Pension
Equalization Plan.
This document is effective as of January 1, 2005 (the “Effective Date”). It sets
forth the terms of the Plan that are applicable to benefits that are subject to
Section 409A (the “409A Program”). A separate document sets forth the terms of
the Plan for benefits that are grandfathered under Section 409A because they
were earned and vested on or before December 31, 2004, and not materially
modified after October 3, 2004 (the “Pre-409A Program”). For the period
beginning on January 1, 2005, and ending on February 28, 2010, benefits under
the Pre-409A Program were payable in accordance with the pre-409A terms of this
Plan. Effective March 1, 2010, as a result of a plan amendment, benefits under
the Pre-409A Program became payable and began to be administered as if they were
subject to the terms of 409A Program, except with respect to the following two
groups (who may be referred to as the March 1, 2010 Grandfathered Participants):
(i) Pre-2005 Participants, as defined in Article II, and (ii) other Participants
who have an Annuity Starting Date that occurred before March 1, 2010.
    


1

--------------------------------------------------------------------------------





Together, this document and the document for the Pre-409A Program describe the
terms of a single plan. To the extent necessary to provide for different terms
of payment, amounts subject to the terms of this 409A Program and amounts
subject to the terms of the Pre-409A Program shall be tracked separately at all
times. The preservation of the terms of the Pre-409A Program in the case of the
March 1, 2010 Grandfathered Participants, without material modification, and the
separate traction provided by the preceding sentence for 409A Program amounts
and Pre-409A Program amounts are intended to be sufficient to permit the
pre-409A Program to remain exempt from Section 409A as grandfathered benefits.




2

--------------------------------------------------------------------------------






ARTICLE II
DEFINITIONS AND CONSTRUCTION
2.1    Definitions:
This section provides definitions for certain words and phrases listed below.
These definitions can be found on the pages indicated.
Page


(a)    Accrued Benefit                            3
(b)    Actuarial Equivalent                            3
(c)    Annuity                                4
(d)    Annuity Starting Date                            4
(e)    Cashout Limit                                __
(f)    Code                                    5
(g)    Company                                5
(h)    Covered Compensation                        5
(i)    Credited Service                            5
(j)    Disability Retirement Pension                    5
(k)    Early 409A Retirement Pension                    5
(l)    Effective Date                                5
(m)    Elapsed Time Service                            6
(n)    Eligible Spouse                            6
(o)    Employee                                 6
(p)    Employer                                6
(q)    ERISA                                    6
(r)    Highest Average Monthly Earnings                    6
(s)    Key Employee                                7
(t)    Late Retirement Date                            8
(u)    Late 409A Retirement Pension                    8
(v)    Normal Retirement Age                        9
(w)    Normal Retirement Date                        9
(x)    Normal 409A Retirement Pension                    9
(y)    Participant                                9
(z)    Pension                                9
(aa)    Plan                                    9
(bb)    Plan Administrator                            10
(cc)    Plan Year                                10
(dd)     Pre-2005 Participant                            10    
(ee)    Pre-Retirement Spouse's Pension                    10
(ff)    Primary Social Security Amount                    10
(gg)    Prior Plan                                11
(hh)    Qualified Joint and Survivor Annuity                    12
(ii)    Retirement                                12
(jj)    Retirement Date                            12
(kk)    Retirement Pension                            12
(ll)    Salaried Plan                                 12
(mm)    Section 409A                                13
        


3

--------------------------------------------------------------------------------





(nn)    Separation from Service                         13
(oo)    Service                                    15
(pp)    Single Life Annuity                             15
(qq)    Single Lump Sum                             15
(rr)    Social Security Act                            15
(ss)    Taxable Wage Base                            15
(tt)    Vested Pension                            15
(uu)    Yum! Brands Organization                        16
Where the following words and phrases, in boldface and underlined, appear in
this Plan (including the Foreword) with initial capitals they shall have the
meaning set forth below, unless a different meaning is plainly required by the
context.
(a)     Accrued Benefit: The Pension payable at Normal Retirement Date
determined in accordance with Article V, based on the Participant's Highest
Average Monthly Earnings and Credited Service at the date of determination.
(b)     Actuarial Equivalent: Except as otherwise specifically set forth in the
Plan or any Appendix to the Plan with respect to a specific benefit
determination, a benefit of equivalent value computed on the basis of the
factors set forth below. The application of the following assumptions to the
computation of benefits payable under the Plan shall be done in a uniform and
consistent manner. In the event the Plan is amended to provide new rights,
features or benefits, the following actuarial factors shall not apply to these
new elements unless specifically adopted by the amendment.
(1)     Annuities and Inflation Protection: To determine the amount of a Pension
payable in the form of a Qualified Joint and Survivor Annuity or optional form
of survivor annuity, an annuity with inflation protection, or as a period
certain and life annuity, the Plan Administrator shall select the factors that
are to be used. Effective January 1, 2009, the initial factors selected by the
Plan Administrator are set forth in Schedule 1, below (prior factors appear in
the Appendix). Thereafter, the Plan Administrator shall review such initial
factors from time to time and shall amend such factors in its discretion. A
Participant shall have no right to have any of the actuarial factors specified
under the Plan


4

--------------------------------------------------------------------------------





from time to time applied to his benefit (or any portion thereof), except to the
extent that a particular factor is currently in effect at the time it is to be
applied under the Plan. For the avoidance of doubt, it is expressly intended and
binding upon Participants that any actuarial factors selected by the Plan
Administrator from time-to-time may be applied retroactively to already accrued
benefits, and without regard to the actuarial factors that may have applied
previously for such purpose.
SCHEDULE 1
DATE
MORTALITY TABLE FACTORS
INTEREST RATE FACTOR
JANUARY 1, 2009-PRESENT
[INSERT]
[INSERT]
 
 
 



(2)     Lump Sums: To determine the lump sum value of a Pension, or a
Pre-Retirement Spouse's Pension under Section 4.6, the factors applicable for
such purposes under the Salaried Plan shall apply.
(3)     Early Commencement and Certain Other Reductions: Effective with respect
to Annuity Starting Dates on and after April 1, 2016, the mortality rates that
are applicable in calculating:
(i)    The reduction for commencement prior to the Normal Retirement Date of a
Vested Pension described in Section 4.3, and
(ii)    The offset to a Participant’s Plan benefit related to the Participant’s
having received or being entitled to receive another benefit (whether or not
from this Plan),
Shall be determined using the Applicable Mortality Table and interest rate that
apply under the Salaried Plan for these purposes.


5

--------------------------------------------------------------------------------







(4)    Other Cases: To determine the adjustment to be made in the Pension
payable to or on behalf of a Participant in other cases, the factors are those
applicable for such purpose under the Salaried Plan.
(c)     Annuity: A Pension payable as a series of monthly payments for at least
the life of the Participant.
(d)     Annuity Starting Date: The Annuity Starting Date shall be the first day
of the first period for which an amount is payable under this Plan as an annuity
or in any other form. Notwithstanding anything else in the Plan to the contrary,
the Annuity Starting Date shall be determined without regard to any delay that
may be applicable to a Participant's Pension, such as the delay required for Key
Employees under Section 6.6 or for prior payment elections under Section
6.1(a)(2). A Participant who: (1) is reemployed after his initial Annuity
Starting Date, and (2) is entitled to benefits hereunder after his reemployment,
shall have a subsequent Annuity Starting Date for such benefits only to the
extent provided in Section 6.3(d).
(e)    Cashout Limit: The annual dollar limit on elective deferrals under Code
section 402(g)(1)(B), as in effect from time to time.
(f)     Code: The Internal Revenue Code of 1986, as amended from time to time.
All references herein to particular Code Sections shall also refer to any
successor provisions and shall include all related regulations.
(g)     Company: Yum! Brands, Inc., a corporation organized and existing under
the laws of the State of North Carolina or its successor or successors. For
periods before May 16, 2002, the Company was named Tricon Global Restaurants,
Inc. For


6

--------------------------------------------------------------------------------





periods before October 7, 1997, the Company under the Prior Plan was PepsiCo,
Inc., a North Carolina corporation.
(h)     Covered Compensation: “Covered Compensation” as that term is defined in
the Salaried Plan.
(i)     Credited Service: The period of a Participant's employment, calculated
in accordance with Section 3.3, which is counted for purposes of determining the
amount of benefits payable to, or on behalf of, the Participant.
(j)     Disability Retirement Pension: The Retirement Pension available to a
Participant under Section 4.5.
(k)     Early 409A Retirement Pension: The 409A Retirement Pension available to
a Participant under Section 4.2.
(l)     Effective Date: The date upon which this document for the 409A Program
is effective, January 1, 2005. Certain identified provisions of the 409A Program
or the Plan may be effective on different dates, to the extent noted herein.
(m)    Elapsed Time Service: The period of time beginning with a Participant’s
first date of employment with the Yum! Brands Organization and ending with the
Participant’s Final Separation from Service, irrespective of any breaks in
service between those two dates. By way of illustration, if a Participant began
employment with the Yum! Brands Organization on January 1, 2000, left the
employment of the Yum! Brands Organization from January 1, 2001 until December
31, 2004, and was then reemployed by the Yum! Brands Organization on January 1,
2005 until he had a Final Separation from Service on December 31, 2008, the
Participant would have eight years of Elapsed Time Service as of his Final
Separation from Service.


7

--------------------------------------------------------------------------------







(n)     Eligible Spouse: The spouse of a Participant to whom the Participant is
married on the earlier of the Participant's Annuity Starting Date or the date of
the Participant's death. For purposes of the Plan, a Participant is considered
married if he is considered married under the Salaried Plan, and his Eligible
Spouse shall be the individual to whom he is considered married under the
Salaried Plan.
(o)     Employee: An individual who qualifies as an “Employee” as that term is
defined in the Salaried Plan.
(p)     Employer: An entity that qualifies as an “Employer” as that term is
defined in the Salaried Plan.
(q)     ERISA: Public Law No. 93-406, the Employee Retirement Income Security
Act of 1974, including any amendments thereto, any similar subsequent federal
laws, and any regulations from time to time in effect under any of such laws.
(r)     Highest Average Monthly Earnings: “Highest Average Monthly Earnings” as
that term is defined in the Salaried Plan, but without regard to the limitation
imposed by section 401(a)(17) of the Code (as such limitation is interpreted and
applied under the Salaried Plan). Notwithstanding the foregoing, to the extent
that a Participant receives, during a leave of absence, earnings that would be
counted as Highest Average Monthly Earnings if they were received during a
period of active service, but that will be received after the Participant’s
Separation from Service, the Plan Administrator may provide for determining the
Participant’s 409A Pension at Separation from Service by projecting the benefit
the Participant would have if all such earnings were taken into account under
the Plan.


8

--------------------------------------------------------------------------------







(s)     Key Employee: The individuals identified in accordance with the
following paragraphs.
(1)    In General. Any Participant who at any time during the applicable year
is:
(i)    An officer of any member of the Yum! Brands Organization having annual
compensation greater than $130,000 (as adjusted for the applicable year under
Code Section 416(i)(1));
(ii)    A 5-percent owner of any member of the Yum! Brands Organization; or
(iii)    A 1-percent owner of any member of the Yum! Brands Organization having
annual compensation of more than $150,000.
For purposes of subparagraph (i) above, no more than 50 employees identified in
the order of their annual compensation shall be treated as officers. For
purposes of this Section, annual compensation means compensation as defined in
Treas. Reg. §1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d),
1.415(c)-2(e), and 1.415(c)-2(g); provided, however, that effective as of the
Key Employee identification date that occurs on December 31, 2009, annual
compensation shall not include compensation excludible from an employee’s gross
income on account of the location of the services or the identity of the
employer that is not effectively connected with the conduct of a trade or
business in the United States, in accordance with Treasury Regulation Section
1.415(c)-2(g)(5)(ii). The Plan Administrator shall determine who is a Key
Employee in accordance with Code Section 416(i) (provided, that Code Section
416(i)(5) shall not apply in making


9

--------------------------------------------------------------------------------





such determination), and provided further than the applicable year shall be
determined in accordance with Section 409A and that any modification of the
foregoing definition that applies under Section 409A shall be taken into
account.
(2)    Applicable Year. Effective from and after December 31, 2007, the Plan
Administrator shall determine Key Employees effective as of the last day of each
calendar year, based on compensation for such year, and such designation shall
be effective for purposes of this Plan for the twelve-month period commencing on
April 1st of the next following calendar year (e.g., the Key Employee
determination by the Plan Administrator as of December 31, 2008 shall apply to
the period from April 1, 2009 to March 31, 2010).
(t)     Late Retirement Date: The Late Retirement Date shall be the first day of
the month coincident with or immediately following a Participant's actual
Retirement Date occurring after his Normal Retirement Age.
(u)     Late 409A Retirement Pension: The Retirement Pension available to a
Participant under Section 4.4.
(v)     Normal Retirement Age: The Normal Retirement Age under the Plan is age
65 or, if later, the age at which a Participant first has 5 Years of Elapsed
Time Service.
(w)     Normal Retirement Date: A Participant's Normal Retirement Date shall be
the first day of the month coincident with or immediately following a
Participant's Normal Retirement Age.
(x)     Normal 409A Retirement Pension: The Retirement Pension available to a
Participant under Section 4.1.


10

--------------------------------------------------------------------------------







(y)     Participant: An Employee participating in the Plan in accordance with
the provisions of Section 3.1.
(z)     Pension: One or more payments that are payable by the Plan to a person
who is entitled to receive benefits under the Plan. The term “409A Pension”
shall be used to refer to the portion of a Pension that is derived from the 409A
Program. The term “Pre-409A Pension” shall be used to refer to the portion of a
Pension that is derived from the Pre-409A Program. Effective March 1, 2010, the
Pre-409A Pension, if any, of a Participant who is not a March 1, 2010
Grandfathered Participant shall be paid and administered as if the Participant’s
entire Plan benefit were solely subject to the terms of the 409A Program.
(aa)    Plan: The Yum! Brands, Inc. Pension Equalization Plan, the Plan set
forth herein and in the Pre-409A Program documents, as the Plan may be amended
from time to time (subject to the limitations on amendment that are applicable
hereunder and under the Pre-409A Program). Prior to September 1, 2004, the Plan
was known as the Tricon Pension Equalization Plan. The Plan is also sometimes
referred to as PEP, and it is a successor to the PepsiCo Pension Equalization
Plan, which was also known as the PepsiCo Pension Benefit Equalization Plan.
(bb)     Plan Administrator: The Company, which shall have authority to
administer the Plan as provided in Article VII.
(cc)     Plan Year: The Plan Year shall be the 12-month period commencing on
January 1 and ending on December 31.
(dd)     Pre-2005 Participant: A Participant whose employment with the Yum!
Brands Organization terminated on or before December 31, 2004, and whose rights
to a


11

--------------------------------------------------------------------------------





Pension are based solely on the legally binding rights (i) that he had on (or
before) December 31, 2004, and (ii) that were not materially modified after
October 3, 2004.
(ee)    Pre-Retirement Spouse's Pension: The Pension available to an Eligible
Spouse under the Plan. The term “Pre-Retirement Spouse's 409A Pension” shall be
used to refer to the Pension available to an Eligible Spouse under Section 4.6
of this document.
(ff)     Primary Social Security Amount: In determining Pension amounts, Primary
Social Security Amount shall mean:
(1)    For purposes of determining the amount of a Retirement, Vested or
Pre-Retirement Spouse's Pension, the Primary Social Security Amount shall be the
estimated monthly amount that may be payable to a Participant commencing at age
65 as an old-age insurance benefit under the provisions of Title II of the
Social Security Act, as amended. Such estimates of the old-age insurance benefit
to which a Participant would be entitled at age 65 shall be based upon the
following assumptions:
(i)     That the Participant's social security wages in any year prior to
Retirement or Separation from Service are equal to the Taxable Wage Base in such
year, and
(ii)     That he will not receive any social security wages after Retirement or
Separation from Service.
However, in computing a Vested Pension under Formula A of Section 5.2, the
estimate of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the assumption that he continued to
receive social security wages until age 65 at the same rate as the Taxable Wage
Base in effect at


12

--------------------------------------------------------------------------------





his Separation from Service. For purposes of this subsection, “social security
wages” shall mean wages within the meaning of the Social Security Act.
(2)    For purposes of determining the amount of a Disability Pension, the
Primary Social Security Amount shall be (except as provided in the next
sentence) the initial monthly amount actually received by the disabled
Participant as a disabil-ity insurance benefit under the provisions of Title II
of the Social Security Act, as amended and in effect at the time of the
Participant's Retirement due to disability. Notwithstanding the preceding
sentence, for any period that a Participant receives a Disability Pension before
receiv-ing a disability insurance benefit under the pro-visions of Title II of
the Social Security Act, then the Participant's Primary Social Security Amount
for such period shall be determined pursuant to paragraph (1) above.
(3)    For purposes of paragraphs (1) and (2), the Primary Social Security
Amount shall exclude amounts that may be available because of the spouse or any
dependent of the Participant or any amounts payable on account of the
Participant's death. Estimates of Primary Social Security Amounts shall be made
on the basis of the Social Security Act as in effect at the Participant's
Separation from Service Date, without regard to any increases in the social
security wage base or benefit levels provided by such Act which take effect
thereafter.
(gg)    Prior Plan: The PepsiCo Pension Equalization Plan.
(hh)    Qualified Joint and Survivor Annuity: An Annuity which is payable to the
Participant for life with 50 percent of the amount of such Annuity payable after
the Participant's death to his surviving Eligible Spouse for life. If the
Eligible Spouse


13

--------------------------------------------------------------------------------





predeceases the Participant, no survivor benefit under a Qualified Joint and
Survivor Annuity shall be payable to any person. The amount of a Participant's
monthly payment under a Qualified Joint and Survivor Annuity shall be reduced to
the extent provided in Sections 5.1 and 5.2, as applicable.
(ii)    Retirement: Separation from Service for reasons other than death after a
Participant has fulfilled the requirements for either a Normal, Early, Late, or
Disability Retirement Pension under Article IV.
(jj)    Retirement Date: The date immediately following the Participant's
Retirement.
(kk)    Retirement Pension: The Pension payable to a Participant upon Retirement
under the Plan. The term “409A Retirement Pension” shall be used to refer to the
portion of a Retirement Pension that is derived from the 409A Program. The term
“Pre-409A Retirement Pension” shall be used to refer to the portion of a
Retirement Pension that is derived from the Pre-409A Program.
(ll)    Salaried Plan: The Yum! Brands Retirement Program for Salaried
Employees, the program of retirement benefits set forth in Parts B and D of the
Yum! Brands Retirement Plan, as it may be amended from time to time. Any
reference herein to the Salaried Plan for a period that is on or after September
7, 1997 but before December 30, 1998, shall mean the Tricon Salaried Employees
Retirement Plan, which was renamed the Tricon Retirement Plan from December 30,
1998 to September 1, 2004. Any reference herein to the Salaried Plan for a
period that is before the September 7, 1997 shall mean the PepsiCo Salaried
Employees Retirement Plan.
(mm)    Section 409A: Section 409A of the Code.


14

--------------------------------------------------------------------------------







(nn)    Separation from Service: A Participant’s separation from service with
the Yum! Brands Organization, within the meaning of Section 409A(a)(2)(A)(i).
The term may also be used as a verb (i.e., “Separates from Service”) with no
change in meaning. Notwithstanding the preceding sentence, a Participant’s
transfer to an entity owned 20% or more by the Company will not constitute a
Separation of Service to the extent permitted by Section 409A. A Participant’s
“Final Separation from Service” is the date of his Separation from Service that
most recently precedes his Annuity Starting Date; provided, however, that to the
extent a Participant is reemployed after an Annuity Starting Date, he will have
a new Final Separation from Service with respect to any benefits to which he
becomes entitled as a result of his reemployment. The following principles shall
generally apply in determining when a Separation from Service occurs:
(1)    A Participant separates from service with the Company if the Employee
dies, retires, or otherwise has a termination of employment with the Company.
Whether a termination of employment has occurred is determined based on whether
the facts and circumstance indicate that the Company and the Employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Employee would perform after such date
(as an employee or independent contractor) would permanently decrease to no more
than 20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Employee
provided services to the Company if the Employee has been providing services for
less than 36 months).


15

--------------------------------------------------------------------------------







(2)    An Employee will not be deemed to have experienced a Separation from
Service if such Employee is on military leave, sick leave, or other bona fide
leave of absence, to the extent such leave does not exceed a period of six
months or, if longer, such longer period of time during which a right to
re-employment is protected by either statute or contract. If the period of leave
exceeds six months and the individual does not retain a right to re-employment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period. Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period.
(3)    If an Employee provides services both an as employee and as a member of
the Board of Directors of the Company, the services provided as a Director are
generally not taken into account in determining whether the Employee has
Separated from Service as an Employee for purposes of the Plan, in accordance
with final regulations under Section 409A
(oo)     Service: The period of a Participant's employment calculated in
accordance with Section 3.2 for purposes of determining his entitlement to
benefits under the Plan.


16

--------------------------------------------------------------------------------







(pp)     Single Life Annuity: A level monthly Annuity payable to a Participant
for his life only, with no survivor benefits to his Eligible Spouse or any other
person.
(qq)    Single Lump Sum: The distribution of a Participant's total Pension in
the form of a single payment, which payment shall be the Actuarial Equivalent of
the Participant’s 409A Pension as of the Participant’s Normal Retirement Date
(or Late Retirement Date, if applicable), but not less than the Actuarial
Equivalent of the Participant’s 409A Pension as of the Participant’s Early
Retirement Date, in the case of a Participant who is entitled to an immediate
Early 409A Retirement Pension.
(rr)     Social Security Act: The Social Security Act of the United States, as
amended, an enactment providing governmental benefits in connection with events
such as old age, death and disability. Any reference herein to the Social
Security Act (or any of the benefits provided thereunder) shall be taken as a
reference to any comparable governmental program of another country, as
determined by the Plan Administrator, but only to the extent the Plan
Administrator judges the computation of those benefits to be administratively
feasible.
(ss)     Taxable Wage Base: The contribution and benefit base (as determined
under section 230 of the Social Security Act) in effect for the Plan Year.
(tt)     Vested Pension: The Pension available to a Participant under Section
4.3. The term “409A Vested Pension” shall be used to refer to the portion of a
Vested Pension that is derived from the 409A Program. The term “Pre-409A Vested
Pension” shall be used to refer to the portion of a Vested Pension that is
derived from the Pre-409A Program.


17

--------------------------------------------------------------------------------







(uu)     Yum! Brands Organization: The controlled group of organizations of
which the Company is a part, as defined by Code section 414 and regulations
issued thereunder. An entity shall be considered a member of the Yum! Brands
Organization only during the period it is one of the group of organizations
described in the preceding sentence.
2.2    Construction:
The terms of the Plan shall be construed in accordance with this section.
(a)    Gender and Number: The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.
(b)    Compounds of the Word “Here”: The words “hereof”, “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
not to any particular provision or section.
(c)    Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having a
similar effect, such passages of the Plan shall be construed as if the phrase
“without limitation” followed such example or term (or otherwise applied to such
passage in a manner that avoids limits on its breadth of application).    
(d)    Subdivisions of the Plan Document: This Plan document is divided and
subdivided using the following progression: articles, sections, subsections,
paragraphs, subparagraphs, clauses and sub-clauses. Articles are designated by
capital roman numerals. Sections are designated by Arabic numerals containing a
decimal point. Subsections are designated by lower-case letters in parentheses.
Paragraphs are


18

--------------------------------------------------------------------------------





designated by Arabic numerals in parentheses. Subparagraphs are designated by
lower-case roman numerals in parentheses. Clauses are designated by upper-case
letters in parentheses. Sub-clauses are designated by upper-case roman numerals
in parentheses. Any reference in a section to a subsection (with no accompanying
section reference) shall be read as a reference to the subsection with the
specified designation contained in that same section. A similar rule shall apply
with respect to paragraph references within a subsection and subparagraph
references within a paragraph.




19

--------------------------------------------------------------------------------






ARTICLE III
PARTICIPATION AND SERVICE
3.1    Participation:
An Employee shall be a Participant in the Plan during the period:
(a)     When he would be currently entitled to receive a Pension under the Plan
if his employment terminated at such time, or
(b)     When he would be so entitled but for the vesting requirement of Section
4.7.
It is expressly contemplated that an Employee, who is entitled to receive a
Pension under the Plan as of a particular time, may subsequently cease to be
entitled to receive a Pension under the Plan.
3.2    Service:
A Participant's entitlement to a Pension and to a Pre-Retirement Spouse's
Pension for his Eligible Spouse shall be determined under Article IV based upon
his period of Service. A Participant's period of Service shall be determined
under Article III of the Salaried Plan. If a Participant’s period of Service (as
so determined) would extend beyond the Participant’s Separation from Service
date because of a leave of absence, the Plan Administrator may provide for
determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such Service were taken
into account under the Plan.
3.3    Credited Service:
The amount of a Participant's Pension and a Pre-Retirement Spouse's Pension
shall be based upon the Participant's period of Credited Service, as determined
under Article III of the Salaried Plan. If a Participant’s period of Credited
Service (as so determined) would extend


20

--------------------------------------------------------------------------------





beyond the Participant’s Separation from Service date because of a leave of
absence, the Plan Administrator may provide for determining the Participant’s
409A Pension at Separation from Service by projecting the benefit the
Participant would have if all such Service were taken into account under the
Plan.




21

--------------------------------------------------------------------------------






ARTICLE IV
REQUIREMENTS FOR BENEFITS
A Participant shall be eligible to receive a Pension and a surviving Eligible
Spouse shall be eligible for certain survivor benefits as provided in this
Article. The amount of any such Pension or survivor benefit shall be determined
in accordance with Article V.
4.1    Normal 409A Retirement Pension:
A Participant shall be eligible for a Normal 409A Retirement Pension if he is
employed in an eligible classification and Separates from Service after
attaining Normal Retirement Age (provided, however, that with respect to
determining the form of payment to which a Participant is entitled under Article
VI, the eligible classification requirement shall be ignored).
4.2    Early 409A Retirement Pension:
A Participant shall be eligible for an Early 409A Retirement Pension if he is
employed in an eligible classification and Separates from Service prior to
attaining Normal Retirement Age but after attaining at least age 55 and
completing 10 or more years of Elapsed Time Service (provided, however, that
with respect to determining the form of payment to which a Participant is
entitled under Article VI, the eligible classification requirement shall be
ignored).
4.3    409A Vested Pension:
A Participant who is vested under Section 4.7 shall be eligible to receive a
409A Vested Pension if he is employed in an eligible classification under the
Salaried Plan and Separates from Service before he is eligible for a Normal 409A
Retirement Pension or an Early 409A Retirement Pension (provided, however, that
with respect to determining the form of payment to which a Participant is
entitled under Article VI, the eligible classification requirement shall be


22

--------------------------------------------------------------------------------





ignored). A Participant who terminates employment prior to satisfying the
vesting requirement in Section 4.7 shall not be entitled to receive a Pension
under this Plan.
4.4    Late 409A Retirement Pension:
A Participant who continues without a Separation from Service after his Normal
Retirement Age shall not receive a Pension until his Late Retirement Date.
Thereafter, a Participant shall be eligible for a Late Retirement Pension
determined in accordance with Section 4.4 of the Salaried Plan (but without
regard to any requirement for notice of suspension under ERISA section
203(a)(3)(B) or any adjustment as under Section 5.5(d) of the Salaried Plan).
4.5    409A Disability Pension:
A Participant shall be eligible for a 409A Disability Pension if he meets the
requirements for a Disability Pension under the Salaried Plan. A Participant’s
409A Disability Pension, if any, shall generally be comprised of two parts. The
first part shall represent the benefits with respect to a disabled Participant’s
Credited Service through the day of the Participant’s Separation from Service
(i.e., the Participant’s “Pre-Separation Accruals”). In the event the disabled
Participant continues to receive Credited Service related to the disability
after such Separation from Service, the Participant’s 409A Disability Pension
shall have a second part, which shall represent all benefits accrued with
respect to Credited Service from the date immediately following the
Participant’s Separation from Service until the earliest of the Participant’s
(i) attainment of age 65, (ii) benefit commencement date under the Salaried Plan
or (iii) recovery from the disability (i.e., the Participant’s “Post-LTD
Accruals”).
4.6    Pre-Retirement Spouse's 409A Pension:
Any Pre-Retirement Spouse's 409A Pension is payable under this section only in
the event the Participant dies prior to his Annuity Starting Date. Any
Pre-Retirement Spouse’s 409A


23

--------------------------------------------------------------------------------





Pension payable on behalf of a Participant shall commence as of the first day of
the month following the Participant’s death. and, subject to Section 4.9, shall
be paid as either (a) a lump sum, if the Participant would have been entitled to
a 409A Retirement Pension on the date of his death, or (b) a monthly annuity for
the life of the Eligible Spouse, if the Participant would have been entitled to
a 409A Vested Pension on the date of his death.
(a)     Active, Disabled and Retired Employees: A Pre-Retirement Spouse's 409A
Pension shall be payable under this subsection to a Participant's Eligible
Spouse (if any) who is entitled under the Salaried Plan to the special
pre-retirement spouse's pension for survivors of active, disabled and retired
employees. The amount (if any) of such Pension shall be determined in accordance
with the provisions of Section 5.3 (with the 409A Pension, if any, determined
after application of Section 5.6).
(b)     Vested Employees: A Pre-Retirement Spouse's 409A Pension shall be
payable under this subsection to a Participant's Eligible Spouse (if any) who is
entitled under the Salaried Plan to the pre-retirement spouse's pension for
survivors of vested terminated Employees. The amount (if any) of such Pension
shall be determined in accordance with the provisions of Section 5.3 (with the
409A Pension, if any determined after application of Section 5.6). If pursuant
to this Section 4.6(b) a Participant has Pre-Retirement Spouse's coverage in
effect for his Eligible Spouse, any Pension calculated for the Participant under
Section 5.2(b) shall be reduced for each year such coverage is in effect by the
applicable percentage set forth below (based on the Participant's age at the
time the coverage is in effect) with a pro rata reduc-tion for any portion of a
year. No reduction shall be made for coverage in effect within the 90‑day period
following a Participant's termination of employment.


24

--------------------------------------------------------------------------------









Attained Age Annual Charge


Up to 35 0.00 %
35 -- 39 0.075 %
40 -- 44 0.10 %
45 -- 49 0.175 %
50 -- 54 0.30 %
55 -- 59 0.50 %
60 -- 64 0.50 %


4.7    Vesting:
A Participant shall be fully vested in, and have a nonforfeitable right to, his
Accrued Benefit at the time he becomes fully vested in his accrued benefit under
the Salaried Plan.
4.8    Time of Payment:
The distribution of a Participant's 409A Pension shall commence as of the time
specified in Section 6.1, subject to Section 6.6.
4.9    Cashout Distributions:
Notwithstanding the availability or applicability of a different form of payment
under Article VI, the following rules shall apply in the case of certain small
benefit Annuity payments:
(a)     Distribution of Participant's 409A Pension: If at a Participant's
Annuity Starting Date the Actuarial Equivalent lump sum value of the
Participant's 409A Pension is equal to or less than Cashout Limit, the Plan
Administrator shall distribute to the Participant such lump sum value of the
Participant's 409A Pension. Notwithstanding the preceding sentence, for Annuity
Starting Dates prior to December 1, 2012, a Participant shall be cashed out
under this subsection if, at the Participant’s Annuity Starting Date, the
Actuarial Equivalent lump sum value of the Participant’s PEP Pension is equal to
or less than $15,500.


25

--------------------------------------------------------------------------------







(b)     Distribution of Pre-Retirement Spouse's 409A Pension Benefit: If at the
time payments are to commence to an Eligible Spouse under Section 4.6, the
Actuarial Equivalent lump sum value of the PEP Pre-Retirement Spouse's 409A
Pension to be paid is equal to or less than the Cashout Limit, the Plan
Administrator shall distribute to the Eligible Spouse such lump sum value of the
PEP Pre-Retirement Spouse's 409A Pension. Notwithstanding the preceding
sentence, for Annuity Starting Dates prior to December 1, 2012, an Eligible
Spouse shall be cashed out under this subsection if the Actuarial Equivalent
lump sum value of the Eligible Spouse’s PEP Pre-Retirement Spouse’s Pension is
equal to or less than $15,500.
(c)    Special Cashout of 409A Vested Pensions: In addition to the normal
cashout rule in subsection (a) above, the Plan Administrator shall have
discretion under this subsection to cash out a 409A Vested Pension in a single
lump sum prior to the date that would apply under subsection (a).
(1)    The Plan Administrator shall have discretion under this subsection to
cash out in a single lump sum any 409A Vested Pension that, as of December 1,
2012 - (i) has not otherwise had its Annuity Starting Date occur, (ii) has an
Actuarial Equivalent lump sum value that is equal to or less than the Cashout
Limit as of such date, and (iii) is practicable to calculate and distribute (as
determined pursuant to the exercise of the Plan Administrator’s discretion),
with such cashout being made on December 1, 2012.
(2)    The Plan Administrator shall also have discretion under this subsection
to cash out in a single lump sum any 409A Vested Pension that, as of the first
of any month in 2013, 2014 or 2015 specified by the Plan Administrator


26

--------------------------------------------------------------------------------





pursuant to the exercise of its discretion - (i) has not otherwise had its
Annuity Starting Date occur, (ii) has an Actuarial Equivalent lump sum value
that is equal to or less than the Cashout Limit as of such date, and (iii) is
practicable to calculate and distribute (as determined pursuant to the exercise
of the Plan Administrator’s discretion), with such cashout being made on the
first of the month specified.
Not later than November 30, the Plan Administrator shall memorialize in writing
the exercise of its discretion under paragraph (1) above to select Vested
Pensions for cashout on December 1, 2012, through the creation of a written list
(as an exhibit to this Plan document or otherwise, including a list in
electronic form) of Participants with 409A Vested Pensions who will be cashed
out. In addition, not later than the day before the date specified pursuant to
paragraph (2) above, the Plan Administrator shall memorialize in writing the
exercise of its discretion under this subsection to select Vested Pensions for
cashout on the specified date, through the creation of a written list (as an
exhibit to this Plan document or otherwise, including a list in electronic form)
of Participants with 409A Vested Pensions who will be cashed out. No Participant
or Eligible Spouse shall be given a direct or indirect election with respect to
whether a Vested Pension will be cashed out under this subsection (c).
Any lump sum distributed under this section shall be in lieu of the Pension that
otherwise would be distributable to the Participant or Eligible Spouse (or both)
hereunder. The cashout provisions described in subsections (a) through (c) above
are intended to be “limited cashout” features within the meaning of Treasury
Regulations § 1.409A-3(j)(4)(v), and they shall be interpreted and applied
consistently with this. Accordingly, in determining if an applicable dollar
limit is


27

--------------------------------------------------------------------------------





satisfied, a Participant’s entire benefit under this Plan that is subject to
Section 409A and all benefits subject to Section 409A under all nonaccount
balance plans (within the meaning of Treasury Regulation § 1.409A-1(c)(2)(i)(C))
shall be taken into account (the “applicable benefit”), and a Participant’s
entire applicable benefit must be cashed out as of the time in question as a
condition to any payout under this Section. In addition, a cashout under this
Section shall not cause an applicable benefit to be paid out before completing
any applicable six-month delay (see, e.g., Section 6.6).
4.10    Reemployment of Certain Participants:
(a)    Reemployment After Annuity Starting Date. In the case of a current or
former Participant who is receiving his Pension as an Annuity under Section
6.1(b), and who is reemployed after his Annuity Starting Date, payment of this
existing Pension will continue to be paid in the same form as it was paid prior
to his reemployment.
(b)     Reemployment Before Annuity Starting Date. If a Participant is
reemployed before the Annuity Starting Date of his Pension related to his prior
employment, such Pension shall be paid as follows:    
(1)     To the extent such Pension is a 409A Pension, the Participant’s
reemployment shall have no impact on the payment of such Pension, i.e., such
409A Pension shall be paid as originally scheduled (determined based on his
prior Separation from Service).
(2)     To the extent such Pension is (or was) a Pre-409A Pension, the
Participant is not a Continuing Grandfathered Participant, such Pension benefit
shall be paid and administered as though it were subject to Article VI of this
409A


28

--------------------------------------------------------------------------------





Program, with the payment schedule determined based on the Separation from
Service that follows the Participant’s reemployment.
(c)    Benefit Enhancements During Period of Reemployment. In the case of a
Participant who first becomes eligible for a Retirement Pension under the
Salaried Program based upon his period of reemployment, the value of the
enhancement in the Participant’s Pension resulting from the availability of the
Salaried Plan’s more favorable early commencement reduction factors for
Retirement Pensions shall be treated as a separate benefit under the 409A
Program and shall be payable based on the Participant’s Separation from Service
that follows his reemployment.
Any additional benefit accrued by a Participant described in paragraph (1) or
(2) above during his period of reemployment shall be an additional benefit under
the 409A Program, and its payment schedule shall be determined based on the
Separation from Service that follows his reemployment.




29

--------------------------------------------------------------------------------






ARTICLE V
AMOUNT OF RETIREMENT PENSION
When a 409A Pension becomes payable to or on behalf of a Participant under this
Plan, the amount of such 409A Pension shall be determined under Section 5.1, 5.2
or 5.3 (whichever is applicable), subject to any adjustments required under
Sections 4.6(b), 5.4 and 5.5.
5.1    Participant’s 409A Pension:
(a)     Calculating the 409A Pension: A Participant's 409A Pension shall be
calculated as follows (on the basis specified in subsection (b) below and using
the definitions appearing in subsection (c) below):
(1)     His Total Pension, reduced by
(2)     His Salaried Plan Pension, and then, solely in the case of a Participant
who is a Continuing Grandfathered Participant, further reduced by (but not below
zero)
(3)     His Pre-409A Pension.
5.2    PEP Guarantee:
A Participant who is eligible under subsection (a) below shall be entitled to a
PEP Guarantee benefit determined under subsection (b) below. In the case of
other Participants, the PEP Guarantee shall not apply.
(a)     Eligibility: A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least $75,000.
For purposes of this section, “1988 pensionable earnings” means the
Participant's remuneration for the 1988 calendar year, which was recognized for
benefit received under the Salaried Plan as


30

--------------------------------------------------------------------------------





in effect in 1988. “1988 pensionable earnings” does not include remuneration
from an entity attributable to any period when that entity was not an Employer.
(b)     PEP Guarantee Formula: The amount of a Participant's PEP Guarantee shall
be determined under the applicable formula in paragraph (1), subject to the
special rules in paragraph (2).
(1)     Formulas: The amount of a Participant's Pension under this paragraph
shall be determined in accordance with subparagraph (i) below. However, if the
Participant was actively employed by the Yum! Brands Organization in a
classification eligible for the Salaried Plan prior to July 1, 1975, the amount
of his Pension under this paragraph shall be the greater of the amounts
determined under subparagraphs (i) and (ii), provided that subparagraph (ii)(B)
shall not apply in determining the amount of a Vested Pension.
(i)     Formula A: The Pension amount under this subparagraph shall be:
(A)     3 percent of the Participant's Highest Average Monthly Earnings for the
first 10 years of Credited Service, plus
(B)     1 percent of the Participant's Highest Average Monthly Earnings for each
year of Credited Service in excess of 10 years, less
(C)     1-2/3 percent of the Participant's Primary Social Security Amount
multiplied by years of Credited Service not in excess of 30 years.


31

--------------------------------------------------------------------------------







In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest Average Monthly Earnings
and Primary Social Security Amount at his Separation from Service, and then
shall be reduced by multiplying the resulting amount by a fraction, the
numerator of which is the Participant's actual years of Credited Service on his
Separation from Service and the denominator of which is the years of Credited
Service he would have earned had he remained in the employ of an Employer until
his Normal Retirement Age.
(ii)    Formula B: The Pension amount under this subparagraph shall be the
greater of (A) or (B) below:
(A)    1-1/2 percent of Highest Average Monthly Earnings times the number of
years of Credited Service, less 50 percent of the Participant's Primary Social
Security Amount, or
(B)    3 percent of Highest Average Monthly Earnings times the number of years
of Credited Service up to 15 years, less 50 percent of the Participant's Primary
Social Security Amount.
In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Participant's Credited
Service (determined in accordance with Section 3.3(d)(3) of the Salaried Plan),
and his


32

--------------------------------------------------------------------------------





Highest Average Monthly Earnings and Primary Social Security Amount at the date
of disability.
(2)     Calculation: The amount of the PEP Guarantee shall be determined
pursuant to paragraph (1) above, subject to the following special rules:
(i)     Subsidized 50 Percent Joint and Survivor Annuity: Subject to
subparagraph (iii) below and the last sentence of this subparagraph, if the
Participant has commenced receipt of an Annuity under this section, the
Participant's beneficiary shall be entitled to receive a survivor annuity equal
to 50 percent of the Participant's Annuity under this section, with no
corresponding reduction in such Annuity for the Participant. Annuity payments to
a surviving beneficiary shall begin on the first day of the month coincident
with or following the Participant's death and shall end with the last monthly
payment due prior to the beneficiary’s death. If the beneficiary is more than 10
years younger than the Participant, the survivor benefit payable under this
subparagraph shall be adjusted as provided below.
(A)     For each full year more than 10 but less than 21 that the surviving
beneficiary is younger than the Participant, the survivor benefit payable to
such beneficiary shall be reduced by 0.8 percent.
(B)     For each full year more than 20 that the surviving beneficiary is
younger than the Participant, the survivor benefit


33

--------------------------------------------------------------------------------





payable to such beneficiary shall be reduced by an additional 0.4 percent.
(ii)     Reductions: The following reductions shall apply in determining a
Participant's PEP Guarantee.
(A)     If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.
(B)     If the Participant is entitled to a Vested Pension, the payment amount
shall be reduced to the actuarial equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre-Retirement Spouse's coverage shall apply.
(C)     This clause applies if the Participant will receive his Pension in a
form that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i). In
this instance, the Participant's Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant's behalf is the
actuarial equivalent of the Pension otherwise payable under the foregoing
provisions of this section.


34

--------------------------------------------------------------------------------







(iii)     Lump Sum Conversion: The amount of the Retirement Pension determined
under this section for a Participant whose Retirement Pension will be
distributed in the form of a lump sum shall be the actuarial equivalent of the
Participant's PEP Guarantee determined under this section, taking into account
the value of any survivor benefit under subparagraph (i) above and any early
retirement reductions under subparagraph (ii)(A) above.
For purposes of this paragraph (2) (and other provisions of the 409A Program, to
the extent deemed necessary by the Plan Administrator to effectuate the purposes
of the PEP Guarantee), actuarial equivalence shall be determined taking into
account - (i) the PEP Guarantee’s purpose to preserve substantially the value of
a benefit under the pre-1989 terms of the Plan (including the subsidized
survivor benefit that was available), and (ii) the 409A Program’s design that
offers alternative annuities that are considered actuarial equivalent for
purposes of Section 409A (including taking into account the special rule for
subsidized joint and survivor annuities in Treasury Regulation §
1.409A-3(b)(ii)(C)).
For the avoidance of doubt, because the latter requires - (I) the single life
annuity to be at least as great as a Participant’s lifetime annuity benefit
under a subsidized joint and survivor annuity, thus the single life annuity
payable to a Participant who is eligible for the PEP Guarantee shall not be less
than required to meet this standard (as interpreted), with a corresponding
impact on any available life and period certain annuities, and (II) the
annuities available to an unmarried participant to be Section 409A actuarially
equivalent to those that would be available if the Participant were married,


35

--------------------------------------------------------------------------------





thus the annuities available to an unmarried Participant shall not be less than
required to meet this standard (as interpreted). The interpretations
contemplated by the preceding sentence shall be made by the Plan Administrator,
using such factors for actuarial equivalence as the Plan Administrator deems,
from time to time and in its discretion, to be appropriate and compliant with
Section 409A.
An Eligible Spouse’s “Total Pre-Retirement Spouse’s Pension” and “Salaried Plan
Pre-Retirement Spouse’s Pension” shall be determined without regard to Section
9.7(b) of the Salaried Plan (forfeiture of missing participant’s benefit).
5.3    Amount of Pre-Retirement Spouse's 409A Pension:
The monthly amount of the Pre-Retirement Spouse's 409A Pension payable to a
surviving Eligible Spouse under Section 4.6 shall be determined under subsection
(a) below.
(a)     Calculation: An Eligible Spouse's Pre-Retirement Spouse's 409A Pension
shall be the difference between:
(1)     The Eligible Spouse's Total Pre-Retirement Spouse's Pension, reduced by
(2)     The Eligible Spouse's Salaried Plan Pre-Retirement Spouse's Pension, and
then, solely in the case of an Eligible Spouse whose Annuity Starting Date is
before March 1, 2010, or (ii) whose spouse was a Pre-2005 Participant, further
reduced by (but not below zero)
(3)    The Eligible Spouse's Pre-Retirement Spouse's Pension derived from the
Pre-409A Program.
(b)     Definitions: The following definitions apply for purposes of this
section.


36

--------------------------------------------------------------------------------







(1)     An Eligible Spouse's “Total Pre-Retirement Spouse's Pension” means the
greater of:
(i)     The amount of the Eligible Spouse's pre-retirement spouse's pension
determined under the terms of the Salaried Plan, but without regard to: (A) the
limitations imposed by sections 401(a)(17) and 415 of the Code (as such
limitations are interpreted and applied under the Salaried Plan), and (B) the
actuarial adjustment under Section 5.5(d) of the Salaried Plan; or
(ii)     The amount (if any) of the Eligible Spouse's PEP Guarantee
Pre-Retirement Spouse's Pension determined under subsection (c).
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated as if payable as of what would be the Normal Retirement Date
of the Participant related to the Eligible Spouse.
(2)    An “Eligible Spouse's Salaried Plan Pre-Retirement Spouse’s Pension”
means the Pre-Retirement Spouse’s Pension that would be payable to the Eligible
Spouse under the terms of the Salaried Plan.
(3)    An “Eligible Spouse’s Pre-Retirement Spouse’s Pension derived from the
Pre-409A Program” means the Pre-Retirement Spouse’s Pension that would be
payable to the Eligible Spouse under the terms of the Pre-409A Program.
(c)     PEP Guarantee Pre-Retirement Spouse's Pension: An Eligible Spouse's PEP
Guarantee Pre-Retirement Spouse's Pension shall be determined in accordance with


37

--------------------------------------------------------------------------------





paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Participant under
Section 5.2.
(1)     Normal Rule: The Pre-Retirement Spouse's Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Participant had:
(i)     Separated from Service on the date of death (or, if earlier, his actual
Separation from Service);
(ii)     Commenced a Qualified Joint and Survivor Annuity on the same date
payments of the Qualified Pre-Retirement Spouse's Pension are to commence; and
(iii)     Died on the day immediately following such commencement.
(2)     Special Rule for Active and Disabled Employees: Notwithstanding
paragraph (1) above, the Pre‑Retirement Spouse's Pension paid on behalf of a
Participant described in Section 4.6(a) shall not be less than an amount equal
to 25 percent of such Participant's PEP Guarantee (if any) determined under
Section 5.2. For this purpose, Credited Service shall be determined as provided
in Section 3.3(d)(2) of the Salaried Plan, and the deceased Participant's
Highest Average Monthly Earnings, Primary Social Security Amount and Covered
Compensation shall be determined as of his date of death. A Pre-Retirement
Spouse's Pension under this paragraph is not reduced for early commencement.


38

--------------------------------------------------------------------------------







Principles similar to those applicable under (i) Section 5.1(b), and (ii) the
last sentence of Section 5.2(b)(2) shall apply in determining the Pre-Retirement
Spouse’s 409A Pension under this section.
5.4    Certain Adjustments:
Pensions determined under the foregoing sections of this Article are subject to
adjustment as provided in this section. For purposes of this section, “specified
plan” shall mean the Salaried Plan or a nonqualified pension plan similar to
this Plan. A nonqualified pension plan is similar to this Plan if it is
sponsored by a member of the Yum! Brands Organization and if its benefits are
not based on participant pay deferrals (this category of similar plans includes
the Yum! Brands, Inc. Pension Equalization Plan).
(a)    Adjustments for Rehired Participants: This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and whose benefit under the Salaried Plan is recalculated based on an additional
period of Credited Service. In the event of any such recalculation, the
Participant's PEP Pension shall also be recalculated hereunder to the maximum
extent permissible under Section 409A. For this purpose and to the maximum
extent permissible under Section 409A, the PEP Guarantee under Section 5.2 is
adjusted for in-service distributions and prior distributions in the same manner
as benefits are adjusted under the Salaried Plan, but by taking into account
benefits under this Plan and any specified plans.
(b)    Adjustment for Increased Pension Under Other Plans: If the benefit paid
under a specified plan on behalf of a Participant is increased after PEP
benefits on his behalf have been determined (whether the increase is by order of
a court, by agreement of the plan administrator of the specified plan, or
otherwise), then the PEP benefit for the



39

--------------------------------------------------------------------------------





Participant shall be recalculated to the maximum extent permissible under
Section 409A. If the recalculation identifies an overpayment hereunder, the Plan
Administrator shall take such steps as it deems advisable to recover the
overpayment. It is specifically intended that there shall be no duplication of
payments under this Plan and any specified plans to the maximum extent
permissible under Section 409A.
5.5    Excludable Employment:
An executive who has signed a written agreement with the Company pursuant to
which the individual either (i) waives eligibility under the Plan (even if the
individual otherwise meets the definition of Employee under the Plan), or (ii)
agrees not to participate in the Plan, shall not thereafter become entitled to a
benefit or to any increase in benefits in connection with such employment
(whichever applies). Written agreements may be entered into either before or
after the executive becomes eligible for or begins participation in the Plan,
and such written agreement may take any form that is deemed effective by the
Company. This Section 5.5 shall apply with respect to agreements that are
entered into on or after January 1, 2009.
5.6    Pre-409A Pension:
A Participant’s Pre-409A Pension is the portion of the Participant’s Pension
that is grandfathered under Treasury Regulation § 1.409A-6(a)(3)(i) and (iv).
Principles similar to those applicable under (i) Section 5.1(b), and (ii) the
last sentence of Section 5.2(b)(2) shall apply in determining the Pre-409A
Pension under this section. A Participant shall have a Pre-409A Pension only if
he is a Continuing Grandfathered Participant.




40

--------------------------------------------------------------------------------






ARTICLE VI
DISTRIBUTION OF BENEFITS
The terms of this Article govern (i) the distribution of benefits to a
Participant who becomes entitled to a 409A Pension, and (ii) the continuation of
benefits (if any) to such Participant’s beneficiary following the Participant’s
death. The distribution of a Pre-409A Pension is governed by the terms of the
Pre-409A Program.
6.1    Form and Timing of Distributions:
Benefits under the 409A Program shall be distributed as follows:
(a)    409A Retirement Pension: The following rules govern the distribution of a
Participant’s 409A Retirement Pension:
(1)    Generally: A Participant’s 409A Retirement Pension shall be distributed
as a Single Lump Sum on the first day of the month that is coincident with or
next follows the Participant’s Retirement Date, subject to paragraph (2) and
Section 6.6 (delay for Key Employees).
(2)    Prior Payment Election: Notwithstanding paragraph (1), a Participant who
is entitled to a 409A Retirement Pension and who made an election (i) either (A)
up to and including December 31, 2006, or (B) between January 1, 2008 and
December 31, 2008 (inclusive), and (ii) at least six months prior to and in a
calendar year prior to the Participant’s Annuity Starting Date shall receive his
benefit in accordance with such payment election. A payment election allowed a
Participant to choose either (i) to receive a distribution of his benefit in an
Annuity form, (ii) to commence distribution of his benefit at a time other than
as provided in paragraph 6.1(a)(1), or both (i) and (ii). Except as


41

--------------------------------------------------------------------------------





provided in Appendix A, a payment election made by a Participant who is only
eligible to receive a Vested Pension on his Separation from Service shall be
disregarded. Subject to Section 4.9 (cashouts), a Participant who has validly
elected to receive an Annuity shall receive his benefit as a Qualified Joint and
Survivor Annuity if he is married or as a Single Life Annuity if he is
unmarried, unless he elects one of the optional forms of payment described in
Section 6.2 in accordance with the election procedures in Section 6.3(a). A
Participant shall be considered married if he is married on his Annuity Starting
Date. To the extent a Participant’s benefit commences later than it would under
paragraph 6.1(a)(1) as a result of an election under this paragraph 6.1(a)(2),
the Participant’s benefit will be paid with interest equal to that specified in
Section 6.6(c), which interest shall be paid at the time elected by the
Participant under this paragraph 6.1(a)(2). A Participant’s payment election
under this paragraph shall apply to his entire Pension, including the portion
that was administered according to the terms of the Pre-409A Program prior to
March 1, 2010.
(b)    409A Vested Pension: Subject to Sections 4.9, Section 6.6 and subsection
(c) below, a Participant’s 409A Vested Pension shall be distributed in
accordance with paragraph (1) or (2) below, unless, in the case of a married
Participant (as determined under the standards in paragraph 6.1(a)(2), above),
he elects one of the optional forms of payment distributions in Section 6.2 in
accordance with the election procedures in Section 6.3(a):
(1)    Separation Prior to Age 55: In the case of a Participant who Separates
from Service with at least five years of Service prior to attaining age 55,


42

--------------------------------------------------------------------------------





the Participant’s 409A Vested Pension shall be distributed as an Annuity
commencing on the first of the month that is coincident with or immediately
follows the date he attains age 55, which shall be the Annuity Starting Date of
his 409A Vested Pension. A distribution under this subsection shall be in the
form of a Qualified Joint and Survivor Annuity if the Participant is married, or
as a Single Life Annuity if he is not married. A Participant shall be considered
married for purposes of this paragraph if he is married on the Annuity Starting
Date of his 409A Vested Pension.
(2)    Separation at Ages 55 Through 64: In the case of a Participant who
Separates from Service with at least five years but less than ten years of
Service and on or after attaining age 55 but prior to attaining age 65, the
Participant’s 409A Vested Pension shall be distributed as an Annuity (as
provided in paragraph (1) above) commencing on the first of the month that
follows his Separation from Service.
(c)    Disability Pension: The portion of a Participant’s 409A Disability
Pension representing Pre-Separation Accruals shall be paid on the first day of
the month following the later of (i) the Participant’s attainment of age 55 and
(ii) the Participant’s Separation from Service. The portion of a Participant’s
409A Disability Pension representing Pre-Separation Accruals shall be paid in
the form otherwise applicable under Section 6.1(a). The portion of a
Participant’s 409A Disability Pension representing Post-LTD Accruals shall be
paid on the first day of the month following the Participant’s attainment of age
65 in a lump sum.


43

--------------------------------------------------------------------------------







(d)    Special Rule for Benefits Accrued After Services Fall Below 20 Percent.
If a Participant’s Separation from Service is the result of a decrease in his
level of bona fide services to the Company (as an employee or independent
contractor) to less than 20 percent of his average level of bona fide services
performed over the immediately preceding 36-month period (or the full period in
which the Participant provided services to the Company if the Participant has
been providing services for less than 36 months) then all benefits accrued in a
calendar year by the Participant under the Plan following his Separation from
Service that relate to such reduced level of services shall be paid to the
Participant in a single lump sum during the first 15 days of March of the
calendar year following each calendar year during which such benefits were
accrued. This subsection (d) is effective for benefits accrued on or after
January 1, 2012.
6.2    Available Forms of Payment:
This section sets for the payment options available to a Participant who is
entitled to a Retirement Pension under paragraph 6.1(a)(2) above or a Vested
Pension under subsection 6.1(b) above.
(a)     Basic Forms: A Participant who is entitled to a Retirement Pension may
choose one of the following optional forms of payment by making a valid election
in accordance with the election procedures in Section 6.3(a). A Participant who
is entitled to a Vested Pension and who is married on his Annuity Starting Date
may choose one of the optional forms of payment available under paragraphs (1),
2(ii) or 2(iii) below with his Eligible Spouse as his beneficiary (and no other
optional form of payment available under this subsection (a) shall be permitted
to such a Participant). A Participant who is entitled to a Vested Pension and
who is not married on his Annuity Starting Date shall


44

--------------------------------------------------------------------------------





receive a Single Life Annuity. Each optional annuity is the actuarial equivalent
of the Single Life Annuity:
(1)     Single Life Annuity Option: A Participant may receive his 409A Pension
in the form of a Single Life Annuity, which provides monthly payments ending
with the last payment due prior to his death.
(2)     Survivor Options: A Participant may receive his 409A Pension in
accordance with one of the following survivor options:
(i)     100 Percent Survivor Option: The Participant shall receive a reduced
409A Pension payable for life, ending with the last monthly payment due prior to
his death. Payments in the same reduced amount shall continue after the
Participant's death to his beneficiary for life, beginning on the first day of
the month coincident with or following the Participant's death and ending with
the last monthly payment due prior to the beneficiary's death.
(ii)     75 Percent Survivor Option: The Participant shall receive a reduced
Pension payable for life, ending with the last monthly payment due prior to his
death. Payments in the amount of 75 percent of such reduced Pension shall be
continued after the Participant's death to his beneficiary for life, beginning
on the first day of the month coincident with or following the Participant's
death and ending with the last monthly payment due prior to the beneficiary's
death.
(iii)     50 Percent Survivor Option: The Participant shall receive a reduced
409A Pension payable for life, ending with the last monthly


45

--------------------------------------------------------------------------------





payment due prior to his death. Payments in the amount of 50 percent of such
reduced 409A Pension shall be continued after the Participant's death to his
beneficiary for life, beginning on the first day of the month coincident with or
following the Participant's death and ending with the last monthly payment due
prior to the beneficiary's death. A 50 percent survivor option under this
paragraph shall be a Qualified Joint and Survivor Annuity if the Participant's
beneficiary is his Eligible Spouse.
(iv)     Ten Years Certain and Life Option: The Participant shall receive a
reduced 409A Pension which shall be payable monthly for his lifetime but for not
less than 120 months. If the retired Participant dies before 120 payments have
been made, the monthly 409A Pension amount shall be paid for the remainder of
the 120 month period to the Participant's primary beneficiary (or if the primary
beneficiary has predeceased the Participant, the Participant's contingent
beneficiary).    
For purposes of this subsection (a) (and other provisions of the 409A Program,
to the extent deemed necessary by the Plan Administrator to comply with Section
409A), actuarial equivalence shall be determined in accordance with the
principles of Section 409A, including as set forth in the last paragraph of
Section 5.2 (regarding the determination of Section 409A actuarially equivalent
annuities for Participants who are eligible for the PEP Guarantee).
(b)     Inflation Protection: The following levels of inflation protection may
be provided to any Participant who elects to receive all or a part of his 409A
Retirement Pension as an Annuity:


46

--------------------------------------------------------------------------------







(1)     5 Percent Inflation Protection: A Participant's monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 5 percent. The amount of the increase shall be the difference
between inflation in the prior year and 5 percent.
(2)     7 Percent Inflation Protection: A Participant's monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 7 percent. The amount of the increase shall be the difference
between inflation in the prior year and 7 percent.
Benefits shall be subject to increase in accordance with this subsection each
January 1, beginning with the second January 1 following the Participant's
Annuity Starting Date. The amount of inflation in the prior year shall be
determined based on inflation in the 12-month period ending on September 30 of
such year, with inflation measured in the same manner as applies on the
Effective Date for adjusting Social Security benefits for changes in the cost of
living. Inflation protection that is in effect shall carry over to any survivor
benefit payable on behalf of a Participant, and shall increase the otherwise
applicable survivor benefit as provided above. Any election by a Participant to
receive inflation protection shall be irrevocable by such Participant or his
surviving beneficiary.
6.3
Procedures for Elections:

This section sets forth the procedures for making Annuity Starting Date
elections (i.e., elections under Section 6.2). Subsection (a) sets forth the
procedures for making a valid election of an optional form of payment under
Section 6.2 and subsection (b) includes special rules for Participants with
multiple Annuity Starting Dates. An election under this Article VI shall be
treated as received on a particular day if it is: (i) postmarked that day, or
(ii) actually received by


47

--------------------------------------------------------------------------------





the Plan Administrator on that day. Receipt under (ii) must occur by the close
of business on the date in question, which time is to be determined by the Plan
Administrator. Spousal consent is not required for an election to be valid.
(a)     Election of an Optional Form of Payment: To be valid, an election of an
optional form of Annuity under Section 6.2, for (i) a Participant’s 409A
Retirement Pension (if a proper election was made under paragraph 6.1(a)(2)) or
(ii) a Participant’s 409A Vested Terminated Pension, must be in writing, signed
by the Participant, and received by the Plan Administrator at least one day
prior to the Annuity Starting Date that applies to the Participant’s Pension in
accordance with Section 6.1. In addition, an election under this subsection must
specify one of the optional forms of payment available under Section 6.2 and a
beneficiary, if applicable, in accordance with Section 6.5 below. To the extent
permitted by the Plan Administrator, an election made through electronic media
shall be considered to satisfy the requirement for a written election, and an
electronic affirmation of such an election shall be considered to satisfy the
requirement for a signed election.
(b)     Multiple Annuity Starting Dates: When amounts become payable to a
Participant in accordance with Article IV, they shall be payable as of the
Participant's Annuity Starting Date and the election procedures (in this section
and Sections 6.1 and 6.5) shall apply to all of the Participant's unpaid
accruals as of such Annuity Starting Date, with the following exception. In the
case of a Participant who is rehired after his initial Annuity Starting Date and
who (i) is currently receiving an Annuity that remained in pay status upon
rehire, or (ii) was previously paid a lump sum distribution (other than a
cashout distribution described in Section 4.9(a)), the Participant's subsequent
Annuity


48

--------------------------------------------------------------------------------





Starting Date (as a result of his subsequent Separation from Service), and the
election procedures at such subsequent Annuity Starting Date, shall apply only
to the portion of his benefit that accrues after his rehire. Any prior accruals
that remain to be paid as of the Participant's subsequent Annuity Starting Date
shall continue to be payable in accordance with the elections made at his
initial Annuity Starting Date.
6.4    Determination of Marital Status: In any case in which the form of payment
of a Participant’s 409A Pension is determined by his marital status on his
Annuity Starting Date, the Plan Administrator shall assume the Participant is
unmarried on his Annuity Starting Date unless the Participant provides notice to
the Plan prior to his Annuity Starting Date, which is deemed sufficient and
satisfactory by the Plan Administrator, that he is married. The Participant
shall give such notification to the Plan Administrator when he makes the
election described in subsection (a) above or in accordance with such other
procedures that are established by the Plan Administrator for this purpose (if
any). Notwithstanding the two prior sentences, the Plan Administrator may adopt
rules that provide for a different outcome than specified above. Special Rules
for Survivor Options:
The following special rules shall apply for the survivor options available under
Section 6.2 above.
(a)     Effect of Certain Deaths: If a Participant makes an election under
Section 6.3(a) to receive his 409A Retirement Pension in the form of an optional
Annuity that includes a benefit for a surviving beneficiary under Section 6.2
and the Participant or his beneficiary (beneficiaries in the case of the option
form of payment in Section 6.2(a)(2)(iv)) dies prior to the Annuity Starting
Date of such Annuity, the election shall be disregarded. If the Participant dies
after this Annuity Starting Date but before his


49

--------------------------------------------------------------------------------





409A Retirement Pension actually commences, the election shall be given effect
and the amount payable to his surviving Eligible Spouse or other beneficiary
shall commence on the first day of the month following his death (any back
payments due the Participant shall be payable to his estate). In the case of a
Participant who has elected the form of payment described in Section
6.2(a)(2)(iv), if such Participant (i) dies after his Annuity Starting Date,
(ii) without a surviving primary or contingent benefi-ciary, and (iii) before
receiving 120 payments under the form of payment, then the remaining payments
due under such form of payment shall be paid to the Participant's estate. If
payments have commenced under such form of payment to a Participant's primary or
contingent beneficiary and such beneficiary dies before payments are completed,
then the remaining payments due under such form of payment shall be paid to such
beneficiary's estate.
(b)     Non-spouse Beneficiaries: If a Participant's beneficiary is not his
Eligible Spouse, he may not elect:
(1)     The 100 percent survivor option described in Section 6.2(a)(2)(i) if his
non-spouse beneficiary is more than 10 years younger than he is, or
(2)    The 75 percent survivor option described in Section 6.2(a)(2)(ii) if his
non-spouse beneficiary is more than 19 years younger than he is.
6.5    Designation of Beneficiary:
A Participant who has elected under Section 6.2 to receive all or part of his
Retirement Pension in a form of payment that includes a survivor option shall
designate a beneficiary who will be entitled to any amounts payable on his
death. Such designation shall be made on the election form used to choose such
optional form of payment or an approved election form filed under the Salaried
Plan, whichever is applicable. In the case of the survivor option described in


50

--------------------------------------------------------------------------------





Section 6.2(a)(2)(iv), the Participant shall be entitled to name both a primary
beneficiary and a contingent beneficiary. A Participant (whether active or
former) shall have the right to change or revoke his beneficiary designation at
any time prior to his Annuity Starting Date. The designation of any beneficiary,
and any change or revocation thereof, shall be made in accordance with rules
adopted by the Plan Admin-istrator. A beneficiary designation shall not be
effective unless and until filed with the Plan Administrator (or for periods
before the Effective Date, the Plan Administrator under the Prior Plan). If no
beneficiary is properly designated and a Participant elects a survivor's option
described in Section 6.2(a)(2), the Participant's beneficiary shall be his
Eligible Spouse. A Participant entitled to a Vested Pension does not have the
right or ability to name a beneficiary; if the Participant is permitted under
Section 6.2 to elect an optional form of payment, then his beneficiary shall be
his Eligible Spouse on his Annuity Starting Date.
6.6    Required Delay for Key Employees:
Notwithstanding Section 6.1 above, if a Participant is classified as a Key
Employee upon his Separation from Service (or at such other time for determining
Key Employee status as may apply under Section 409A), then distributions to the
Participant shall commence as follows:
(a)    Distribution of a Retirement Pension: In the case of a Key Employee
Participant who is entitled to a 409A Retirement Pension, distributions shall
commence on the earliest first of the month that is at least six months after
the date the Participant Separates from Service (or, if earlier, the
Participant’s death). For periods before 2009, commencement of distributions,
however, shall not be delayed under the preceding sentence if the Participant’s
409A Retirement Pension was required to commence at the same time and in the
same form as his pension under the Salaried Plan in accordance with subsection
A.3(b) of Article A of the Appendix.


51

--------------------------------------------------------------------------------







(b)    Distribution of a Vested Pension. In the case of a Participant who is
entitled to a 409A Vested Pension, distributions shall commence as provided in
Section 6.1(b), or if later, on the earliest first of the month that is at least
six months after the Participant’s Separation from Service (or, if earlier, the
Participant’s death). For periods before 2009, commencement of distributions,
however, shall not be delayed under the preceding sentence if the Participant’s
409A Vested Pension was required to commence at the same time and in the same
form as his pension under the Salaried Plan in accordance with subsection A.3(b)
of Article A of the Appendix.
(c)    Interest Paid for Delay. Any payments to the Participant that are delayed
in accordance with the provisions of this Section 6.6 shall be accumulated and
paid as a lump sum payment, with interest equal to the rate selected from time
to time by the Plan Administrator (“Specified Rate”), on the date payment occurs
in accordance with subsection (a) or (b) above, whichever is applicable. If a
Participant’s beneficiary or estate is paid under subsection (a) or (b) above as
a result of his death, then any payments that would have been made to the
Participant and that were delayed in accordance with the provisions of this
Section 6.6 shall be paid as otherwise provided in the Plan, with interest equal
to the Specified Rate paid from the date the Participant would have commenced
his 409A Pension absent the application of this Section 6.6 until the date of
actual payment of such amounts to the Participant's beneficiary or estate.
6.7    Payment of FICA and Related Income Taxes:
As provided in subsections (a) through (c) below, a portion of a Participant’s
409A Pension shall be paid as a single lump sum and remitted directly to the
Internal Revenue Service (“IRS”) in satisfaction of the Participant’s FICA
Amount and the related withholding of income


52

--------------------------------------------------------------------------------





tax at source on wages (imposed under Code Section 3401 or the corresponding
withholding provisions of the applicable state, local or foreign tax laws as a
result of the payment of the FICA Amount) and the additional withholding of
income tax at source on wages that is attributable to the pyramiding of wages
and taxes.
(a)    Timing of Payment: As of the date that the Participant’s FICA Amount and
related income tax withholding are due to be deposited with the IRS, a lump sum
payment equal to the Participant’s FICA Amount and any related income tax
withholding shall be paid from the Participant’s 409A Pension and remitted to
the IRS (or other applicable tax authority) in satisfaction of such FICA Amount
and income tax withholding related to such FICA Amount. The classification of a
Participant as a Key Employee (as defined in Section 2.1(r)) shall have no
effect on the timing of the lump sum payment under this subsection (a).
(b)    Reduction of 409A Pension. To reflect the payment of a Participant’s FICA
Amount and any related income tax liability, the Participant’s 409A Pension
shall be reduced, effective as of the date for payment of the lump sum in
accordance with subsection (a) above, with such reduction being the Actuarial
Equivalent of the lump sum payment used to satisfy the Participant’s FICA Amount
and related income tax withholding. It is expressly contemplated that this
reduction may occur effective as of a date that is after the date payment of a
Participant’s 409A Pension commences.
(c)    No Effect on Commencement of 409A Pension. The Participant’s 409A Pension
shall commence in accordance with the terms of this Plan. The lump sum payment
to satisfy the Participant’s FICA Amount and related income tax withholding
shall not affect the time of payment of the Participant’s actuarially reduced
409A


53

--------------------------------------------------------------------------------





Pension, including not affecting any required delay in payment to a Participant
who is classified as a Key Employee.
6.8    Correction of Payments Affected by Other Nonqualified Plans.
Effective January 1, 2009, this Section 6.8 shall apply notwithstanding the
provisions of the Plan (other than Sections 6.6, 6.7, 9.3 and 9.4) that would
otherwise determine the time and form of payment. To the extent that any amount
deferred under the Plan for a Participant is or could be determined by, or the
time or form of payment is or could be affected by, the amount deferred under,
or the payment provisions of, one or more other nonqualified deferred
compensation plans (each an “Offset Plan”), the time and form of payments under
this Plan and any Offset Plan shall be identical.
(1)If there is any potential for the time and form of payments under this Plan
and any Offset Plan not being identical, then the following shall apply. Any
permissible payment event under Section 409A that is a payment event under any
of these plans shall be an applicable payment event under all such plans. If the
plans contain the same permissible payment event under Section 409A, but the
payment event is defined differently under at least one of the plans, the
payment event shall be defined for all plans using the narrowest of the
applicable definitions (meaning the definition resulting in the smallest scope
of events that would constitute payment events). If the plans contain the same
permissible payment event under Section 409A, but the schedule of payments
following the payment event is different under at least one of the plans, the
schedule of payments under all plans shall be the payment schedule resulting in,
or potentially resulting in, the latest final payment date, and if the payment
schedules result in,


54

--------------------------------------------------------------------------------





or potentially result in, the same latest final payment date, the payment
schedule commencing, or potentially commencing, at the latest possible date, and
if those dates are the same, the payment schedule generally resulting in the
amount deferred being paid at the latest dates.
(2)For purposes of apply the second sentence of this Section, the determination
of which other plans “could” affect this Plan (thus causing the other plans to
be Offset Plans) shall be sufficiently encompassing to satisfy Section 409A
(without being more encompassing than necessary to satisfy Section 409A). In
addition, the provisions of this Section 6.8 shall apply under any Offset Plan,
effective January 1, 2009, notwithstanding any contrary provisions in such
Offset Plan. This Section 6.8 shall at all times be interpreted to comply with
IRS Notice 2010-6, § XI, as modified and supplemented by subsequent IRS
guidance.






55

--------------------------------------------------------------------------------






ARTICLE VII
ADMINISTRATION
7.1    Authority to Administer Plan:
The Plan shall be administered by the Plan Administrator, which shall have the
authority to interpret the Plan and issue such regulations as it deems
appropriate. The Plan Administrator shall maintain Plan records and make benefit
calculations, and may rely upon information furnished it by the Participant in
writing, including the Participant's current mailing address, age and marital
status. The Plan Administrator's interpretations, determinations, regulations
and calculations shall be final and binding on all persons and parties
concerned. The Company, in its capacity as Plan Administrator or in any other
capacity, shall not be a fiduciary of the Plan for purposes of ERISA, and any
restrictions that apply to a party in interest under section 406 of ERISA shall
not apply to the Company or otherwise under the Plan.
7.2    Facility of Payment:
Whenever, in the Plan Administrator's opinion, a person entitled to receive any
payment of a benefit or installment thereof hereunder is under a legal
disability or is incapacitated in any way so as to be unable to manage his
financial affairs, the Plan Administrator may make payments to such person or to
the legal representative of such person for his benefit, or the Plan
Administrator may apply the payment for the benefit of such person in such
manner as it considers advisable. Any payment of a benefit or installment
thereof in accordance with the provisions of this section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.


56

--------------------------------------------------------------------------------







7.3    Claims Procedure:
Any Participant or beneficiary may file a claim, if he/she believes that he/she
has not received his/her full benefits from this Plan. If an assertion of any
right to a benefit by or on behalf of a Participant or beneficiary (a
“claimant”) is wholly or partially denied, the Plan Administrator, or a party
designated by the Plan Administrator, will provide such claimant within the
90-day period following the receipt of the claim by the Plan Administrator, a
comprehensible written notice setting forth:
(a)     The specific reason or reasons for such denial;
(b)     Specific reference to pertinent Plan provisions on which the denial is
based;
(c)    A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and
(d)    A description of the Plan's claim review procedure (including the time
limits applicable to such process and a statement of the claimant's right to
bring a civil action under ERISA following a further denial on review).
If the Plan Administrator determines that special circumstances require an
extension of time for processing the claim it may extend the response period
from 90 to 180 days. If this occurs, the Plan Administrator will notify the
claimant before the end of the initial 90-day period, indicating the special
circumstances requiring the extension and the date by which the Plan Committee
expects to make the final decision. The claim review procedure is available upon
written request by the claimant to the Plan Administrator, or the designated
party, within 60 days after receipt by the claimant of written notice of the
denial of the claim. Upon review, the Plan Administrator


57

--------------------------------------------------------------------------------





shall provide the claimant a full and fair review of the claim, including the
opportunity to submit to the Plan Administrator comments, document, records and
other information relevant to the claim and the Plan Administrator’s review
shall take into account such comments, documents, records and information
regardless of whether it was submitted or considered at the initial
determination. The decision on review will be made within 60 days after receipt
of the request for review, unless circumstances warrant an extension of time not
to exceed an additional 60 days. If this occurs, notice of the extension will be
furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision. The final
decision shall be in writing and drafted in a manner calculated to be understood
by the claimant; include specific reasons for the decision with references to
the specific Plan provisions on which the decision is based; and provide that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to his or her claim for benefits. Any notice or other notification that is
required to be sent to a claimant under this section may be sent pursuant to any
method approved under Department of Labor Regulation Section 2520.104b-1 or
other applicable guidance.
7.4    Plan Administrator Discretion:
The Plan Administrator has the exclusive and discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits,
to determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters shall be final and conclusive on all
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Plan Administrator, even if (1) such discretion
is not expressly


58

--------------------------------------------------------------------------------





granted by the Plan provisions in question, or (2) a determination is not
expressly called for by the Plan provisions in question, and even though other
Plan provisions expressly grant discretion or call for a determination. As a
result, benefits under this Plan will be paid only if the Plan Administrator
decides in its discretion that the applicant is entitled to them. In the event
of a review by a court, arbitrator or any other tribunal, any exercise of the
Plan Administrator’s discretionary authority shall not be disturbed unless it is
clearly shown to be arbitrary and capricious.




59

--------------------------------------------------------------------------------






ARTICLE VIII
MISCELLANEOUS
8.1    Nonguarantee of Employment:
Nothing contained in this Plan shall be construed as a contract of employment
between an Employer and any Employee, or as a right of any Employee to be
continued in the employment of an Employer, or as a limitation of the right of
an Employer to discharge any of its Employees, with or without cause.
8.2    Nonalienation of Benefits:
Benefits payable under the Plan or the right to receive future benefits under
the Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encum-brance, charge, garnishment, execution, or
levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to benefits payable hereunder, including any
assignment or alienation in connection with a divorce, separation, child support
or similar arrangement, shall be null and void and not binding on the Company.
The Company shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engage-ments or torts of any person entitled to benefits
hereunder.
8.3    Unfunded Plan:
The Company's obligations under the Plan shall not be funded, but shall
constitute liabilities by the Company payable when due out of the Company's
general funds. To the extent the Participant or any other person acquires a
right to receive benefits under this Plan, such right shall be no greater than
the rights of any unsecured general creditor of the Company.


60

--------------------------------------------------------------------------------







8.4    Action by the Company:
Any action by the Company under this Plan may be made by the Board of Directors
of the Company or by the Compensation Committee of the Board of Directors, with
a report of any actions taken by it to the Board of Directors. In addition, such
action may be made by any other person or persons duly authorized by resolution
of said Board to take such action.
8.5    Indemnification:
Unless the Board of Directors of the Company shall determine otherwise, the
Company shall indemnify, to the full extent permitted by law, any employee
acting in good faith within the scope of his employment in carrying out the
administration of the Plan.
8.6    Compliance with Section 409A:
(a)    General: It is the intention of the Company that the Plan shall be
construed in accordance with the applicable requirements of Section 409A.
Further, in the event that the Plan shall be deemed not to comply with Section
409A, then neither the Company, the Board of Directors, the Plan Administrator
nor its or their designees or agents shall be liable to any Participant or other
person for actions, decisions or determinations made in good faith.
(b)    Non-duplication of benefits: In the interest of clarity, and to determine
benefits in compliance with the requirements of Section 409A, provisions have
been included in this 409A Document describing the calculation of benefits under
certain specific circumstances, for example, provisions relating to the
inclusion of salary continuation during certain window severance programs in the
calculation of Highest Average Monthly Earnings, as specified in Appendix D.
Notwithstanding this or any similar provision, no duplication of benefits may at
any time occur under the Plan.


61

--------------------------------------------------------------------------------





Therefore, to the extent that a specific provision of the Plan provides for
recognizing a benefit determining element (such as pensionable earnings or
service) and this same element is or could be recognized in some other way under
the Plan, the specific provision of the Plan shall govern and there shall be
absolutely no duplicate recognition of such element under any other provision of
the Plan, or pursuant to the Plan’s integration with the Salaried Plan. This
provision shall govern over any contrary provision of the Plan that might be
interpreted to support duplication of benefits.
8.7    Section 457A.
To avoid the application of Code section 457A (“Section 457A”) to a
Participant’s Pension, the following shall apply to a Participant who transfers
(or is otherwise assigned) to a work location outside of the United States to
provide services to a member of the Yum! Brands Organization that is neither a
United States corporation nor a pass-through entity that is wholly owned by a
United States corporation (“Covered Transfer”):
(a)From and after the Covered Transfer, any benefit accruals or other increases
or enhancements to the Participant’s Pension relating to benefit determining
factors recognized under the Plan, including -
(1)Service,
(2)Earnings that would be considered in determining Highest Average Monthly
Earnings, or
(3)The attainment of a specified age while in the employment of the Yum! Brands
Organization (“age attainment”),
(collectively, “Benefit Enhancements”) will not be credited to the Participant
until the last day of the Plan Year in which the Participant renders the Service
or has the earnings,


62

--------------------------------------------------------------------------------





age attainment or the occurrence of the other benefit determining factor that
results in such Benefit Enhancement, and then only to the extent permissible
under subsection (b) below at that time; and
(b)The Participant shall have no legal right to (and the Participant shall not
receive) any Benefit Enhancement that relates to Service, earnings, age
attainment or another benefit determining factor from and after the Covered
Transfer to the extent such Benefit Enhancement would constitute compensation
that is includable in income under Section 457A.
Notwithstanding the foregoing, subsections (a) and (b) above shall not apply to
a Participant who has a Covered Transfer if, prior to the Covered Transfer, the
Company provides a written communication (either to the Participant
individually, to a group of similar Participants, to Participants generally, or
in any other way that causes the communication to clearly apply to the
Participant - i.e., an “applicable communication”) that these subsections do not
apply to the Covered Transfer in question, but only during the period that the
applicable communication remains in effect (and any such applicable
communication shall at all times remain revocable for purposes of the Plan). In
addition, subsections (a) and (b) shall not apply to a Participant who has a
Covered Transfer if the Company determines that all the Benefit Enhancements
earned by the Participant during the Covered Transfer should not constitute
compensation that is includable in income under Section 457A, but there shall be
no legally binding right to any such Benefit Enhancement until the Company makes
a specific determination that the Participant has a right to the Benefit
Enhancement that Company intends to be a final and binding right. Subsections
(a) and (b) shall cease to apply as of the earlier of - (i) the date the
Participant returns to service for a member of the Yum! Brands Organization that
is a United States corporation or a pass-


63

--------------------------------------------------------------------------------





through entity that is wholly owned by a United States corporation, or (ii) the
effective date for such cessation that is stated in an applicable communication
(after giving effect to any delay in such cessation that is applied by the
Company).
Notwithstanding any other provisions herein regarding the time and form of
payment of amounts deferred hereunder (“Deferrals”), to the extent Deferrals are
required to be included in income under Code section 457A, the distribution of
any Deferral shall be accelerated as permitted by - (i) IRS Notice 2009-8, Q&A
25, in the case of Deferrals relating to services performed before January 1,
2009, and (ii) IRS Notice 2009-8, Q&A 26, in the case of Deferrals relating to
services performed after December 31, 2008. For purposes of clause (i) of the
preceding sentence, such acceleration shall be to the time that the Deferral
becomes taxable pursuant to Public Law 110-343, Division C, Section 801(d)(2)
(which is as of the later of the time specified in clause (A) or (B) of Section
801(d)(2)).
8.8    Misconduct.
This Section applies to the portion of a Participant’s benefit under the Plan
that accrues on and after July 1, 2009 (“Post-6/30/09 Benefit”).
(a)     Benefits Not Yet Paid. In the event the Company determines that the
Participant has engaged in General Misconduct or Financial Misconduct (as each
is defined in (d) below), the Company shall terminate the Participant’s
participation in the Plan, and the Participant shall forfeit 100% his
Post-6/30/09 Benefit (and all related rights) that has not been distributed to
him as of the time the Company determines the Participant has engaged in General
Misconduct or Financial Restatement Misconduct.
(b)     Benefits Already Paid. If there is a restatement of the Company’s
financial statements that is completely or partially caused by a Participant’s
Financial


64

--------------------------------------------------------------------------------





Restatement Misconduct (as defined in subsection (d) below), then the
Participant shall be required to repay to the Company any distributed portion of
his Post-6/30/09 Benefit; provided, however, that such repayment shall be
required only if both of the following apply:
(1)     The Company notifies the Participant of his repayment obligation no
later than one year after the restated financial statements are issued; and
(2)     The Company reasonably determines that the Participant both (A) knew or
should have known of the inaccuracy of the financial statements that were
restated, and (B) knew or should have known that the inaccuracy was caused by
his Financial Restatement Misconduct.
In the event of any such repayment, the Participant (regardless of whether then
employed) shall pay to the Company the amount of his Post-6/30/09 Benefit that
was previously distributed to him (as determined by the Company), in such manner
and on such terms and conditions as may be required by the Company; provided
that the Company shall be entitled to set-off against the amount of any such
repayment any amount owed to the Participant by the Company.
(c)     Reduction in Amount Forfeited or Repaid. The Company may reduce the
amount of the Post-6/30/09 Benefit to be forfeited by the Participant or repaid
to the Company under this Section based on such factors as the Company
determines to be relevant.
(d)     Definitions. The following definitions shall apply for purposes of this
Section:


65

--------------------------------------------------------------------------------







(1)     “General Misconduct” means (i) using for profit or disclosing to
unauthorized persons confidential information or trade secrets of the Company;
(ii) breaching any contract with or violating any fiduciary obligation to the
Company; or (iii) engaging in any conduct that is injurious to the Company,
including, without limitation, diverting employees of the Company to leave the
Company without the Company’s prior consent.
(2)     “Financial Restatement Misconduct” means fraudulent or illegal conduct
or omission that is knowing or intentional. For this purpose, no conduct or
omission shall be deemed “knowing” by a Participant unless done, or omitted to
be done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.
8.9    Missing Participants of Beneficiaries:
Each Participant and each designated beneficiary must notify the Plan
Administrator in writing as to his current mailing address and of any changes to
such address in a timely manner. Any communication, statement or notice
addressed to the Participant or beneficiary will be binding on a Participant and
his beneficiary for all purposes of the Plan if it is mailed to the Participant
or beneficiary at such address, or if no such address has been provided to the
Plan Administrator, then at the last address shown on the Employer’s records.




66

--------------------------------------------------------------------------------






ARTICLE IX
AMENDMENT AND TERMINATION
This Article governs the Company’s right to amend and or terminate the Plan. The
Company’s amendment and termination powers under this Article shall be subject,
in all cases, to the restrictions on amendment and termination in Section 409A
and shall be exercised in accordance with such restrictions to ensure continued
compliance with Section 409A.        
9.1    Continuation of the Plan:
While the Company and the Employers intend to con-tinue the Plan indefinitely,
they assume no contractual obligation as to its continuance. In accordance with
Section 8.4, the Company hereby reserves the right, in its sole discretion, to
amend, terminate, or partially terminate the Plan at any time provided, however,
that no such amendment or termination shall adversely affect the amount of
benefit to which a Participant or his beneficiary is already entitled under
Article IV on the date of such amendment or termination, unless the Participant
becomes entitled to an amount of equivalent value to such benefit under another
plan or practice adopted by the Company (using such actuarial assumptions as the
Company may apply in its discretion, and except as necessary to comply with
Section 409A). Specific forms of payment are not protected under the preceding
sentence.
9.2    Amendments:
The Company may, in its sole discretion, make any amendment or amendments to
this Plan from time to time, with or without retroactive effect, including any
amendment necessary to ensure continued compliance with Section 409A. An
Employer (other than the Company) shall not have the right to amend the Plan.


67

--------------------------------------------------------------------------------







9.3    Termination:
The Company may terminate the Plan, either as to its participation or as to the
participation of one or more Employers. If the Plan is terminated with respect
to fewer than all of the Employers, the Plan shall continue in effect for the
benefit of the Employees of the remaining Employers. Upon termination, the
distribution of Participants' 409A Pensions shall be subject to restrictions
applicable under Section 409A.
9.4    Change in Control:
The Company intends to have the maximum discretionary authority to terminate the
Plan and make distributions in connection with a Change in Control (defined as
provided in Section 409A), and the maximum flexibility with respect to how and
to what extent to carry this out following a Change in Control as is permissible
under Section 409A. The previous sentence contains the exclusive terms under
which a distribution shall be made in connection with any Change in Control in
the case of benefits that are derived from this 409A Program.




68

--------------------------------------------------------------------------------






ARTICLE X
ERISA PLAN STRUCTURE
This Plan document in conjunction with the plan document(s) for the Pre-409A
Program encompasses three separate plans within the meaning of ERISA, as are set
forth in subsections (a), (b) and (c).
(a)    Excess Benefit Plan: An excess benefit plan within the meaning of section
3(36) of ERISA, maintained solely for the purpose of providing benefits for
Salaried Plan participants in excess of the limitations on benefits imposed by
section 415 of the Code.
(b)    Excess Compensation High Hat Plan: A plan maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of sections
201(2) and 401(a)(1) of ERISA. This plan provides benefits for Salaried Plan
participants in excess of the limitations imposed by section 401(a)(17) of the
Code on benefits under the Salaried Plan (after taking into account any benefits
under the Excess Benefit Plan). For ERISA reporting purposes, this portion of
PEP may be referred to as the Yum! Brands Pension Equalization Plan I.
(c)    Preservation Top Hat Plan: A plan maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the meaning of sections 201(2) and
401(a)(1) of ERISA. This plan preserves benefits for those Salaried Plan
participants described in section 5.2(a) hereof, by preserving for them the
pre-1989 level of benefit accrual that was in effect before January 1, 1989
(after taking into account any benefits under the Excess Benefit Plan and Excess
Compensation Top Hat Plan). For ERISA reporting


69

--------------------------------------------------------------------------------





purposes, this portion of PEP shall be referred to as the Tricon Pension
Equalization Plan II.
Benefits under this Plan shall be allocated first to the Excess Benefit Plan, to
the extent of benefits paid for the purpose indicated in (a) above; then any
remaining benefits shall be allocated to the Excess Compensation Top Hat Plan,
to the extent of benefits paid for the purpose indicated in (b) above; then any
remaining benefits shall be allocated to the Preservation Top Hat plan. These
three plans are severable for any and all purposes as directed by the Company.




70

--------------------------------------------------------------------------------






ARTICLE XI
APPLICABLE LAW


All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the provisions of ERISA. In the event
ERISA is not applicable or does not preempt state law, the laws of the state of
North Carolina shall govern.
If any provision of this Plan is, or is hereafter declared to be, void,
voidable, invalid or otherwise unlawful, the remainder of the Plan shall not be
affected thereby.




71

--------------------------------------------------------------------------------






ARTICLE XII
SIGNATURE
The above Plan is hereby adopted and approved, this ______ day of
_________________, 2017 to be effective as stated herein.




YUM! BRANDS, INC.






By: ___________________________________
Tracy L. Skeans
Chief Transformation and People Officer




72

--------------------------------------------------------------------------------






APPENDIX


Foreword




The following Appendix articles modify particular terms of the Plan. Except as
specifically modified in the Appendix, the foregoing main provisions of the Plan
shall fully apply in determining the rights and benefits of Participants and
beneficiaries (and of any other individual claiming a benefit through or under
the foregoing). In the event of a conflict between the Appendix and the
foregoing main provisions of the Plan, the Appendix shall govern.




73

--------------------------------------------------------------------------------






APPENDIX ARTICLE A
TRANSITION PROVISIONS
A.1
Scope.

This Article A provides the transition rules for the Plan that were effective at
some time during the period beginning January 1, 2005 and ending December 31,
2008 (the “Transition Period”). The time period during which each provision in
this Article A was effective is set forth below
A.2
Definition of Actuarial Equivalent.

In addition to the provisions provided in Article II for determining actuarial
equivalence under the Plan, during and for the remaining duration of the
Transition Period, to determine the amount of a Pension payable in the form of a
Qualified Joint and Survivor Annuity or optional form of survivor annuity, as an
annuity with inflation protection, or as a Single Life Annuity, the Plan
Administrator used the actuarial factors under the Salaried Plan.
A.3
Transition Rules for Article VI (Distributions):

(a)    Distribution of Pensions: 409A Pensions that would have been paid out
during the Transition Period under the provisions set forth in the main body of
the Plan (but for the application of permissible transition rules under Section
409A) shall be paid out on March 1, 2009.
(b)    Linked Plan Distributions: 409A Pensions paid during the Transition
Period commenced at the same time as, and were paid in the same form as, the
time and form elected by the Participant with respect to his benefit under the
Salaried Plan, as


74

--------------------------------------------------------------------------------





permitted under the applicable transition guidance for Section 409A. To the
extent that payment occurred as described in this subsection A.3(b), the
six-month delay for payment on Separation from Service to a Key Employee (as
described in Section 6.6 of the Plan document) was not applied, as permitted
under the applicable transition guidance for Section 409A.
A.4
Conformance with Section 409A:

At all times from and after January 1, 2005, this Plan shall be operated (i) in
accordance with the requirement of Section 409A, and (ii) to preserve the status
of deferrals that were earned and vested before January 1, 2005 as being exempt
from Section 409A, i.e., to preserve the grandfathered status of such pre-409A
deferrals. Any action that may be taken (and, to the extent possible, any action
actually taken) by the Company, the Plan Administrator or both shall not be
taken (or shall be void and without effect), if such action violates the
requirements of Section 409A or if such action would adversely affect the
grandfather of the pre-409A deferrals. If the failure to take an action under
the Plan would violate Section 409A, then to the extent it is possible thereby
to avoid a violation of Section 409A, the rights and effects under the Plan
shall be altered to avoid such violation. A corresponding rule shall apply with
respect to a failure to take an action that would adversely affect the
grandfather of the pre-409A deferrals. Any provision in this Plan document that
is determined to violate the requirements of Section 409A or to adversely affect
the grandfather of the pre-409A deferral shall be void and without effect. In
addition, any provision that is required to appear in this Plan document to
satisfy the requirements of section 409A, but that is not expressly set forth,
shall be deemed to be set forth herein, and the Plan shall be administered in
all respects as if such provision were expressly set forth. A corresponding rule
shall apply with respect to a provision that is required to preserve


75

--------------------------------------------------------------------------------





the grandfather of the pre-409A deferrals. In all cases, the provisions of this
Section A.4 shall apply notwithstanding any contrary provision of the Plan that
is not contained in this Section. Notwithstanding the foregoing, this Section
A.4 shall not apply after December 31, 2008.
A.5
Emil Brolick-19(c):

Under Q&A-19(c) of IRS Notice 2005-1, the Company permitted Emil Brolick to
irrevocably elect to revise the form of any benefit that he may receive under
the Plan from an annuity to a lump sum payment. In addition, the Company
permitted Mr. Brolick to irrevocably elect to revise the time of payment of any
benefit that he may receive under the Plan. Such election to revise the time or
form of payment (or both) must be filed with the Plan Administrator on or before
December 30, 2008. If so filed, and if otherwise valid (in the sole discretion
of the Plan Administrator), the PEP benefit for Mr. Brolick will be paid as
specified in such election form. Otherwise, Mr. Brolick's PEP benefit will be
paid as provided in the Plan.
A.6
Certain 19(c) Elections:

(a)    Company Severance Program Elections: In connection with various severance
programs, and pursuant to Q&A-19(c) of IRS Notice 2005-1, the Company
unilaterally designated the distribution of certain PEP kicker benefits during
the transition period under Section 409A. The time of payment of these amounts
was included in documents provided to the participants in these severance
programs in advance of the commencement of their severance period.
(b)    2008 Elections: In connection with various severance programs, and
pursuant to Q&A-19(c) of IRS Notice 2005-1, the Company permitted certain
participants to irrevocably elect to revise the form of (i) any qualified plan
enhancement benefit and (ii) any PEP benefit that they may receive under the
Plan from a default lump


76

--------------------------------------------------------------------------------





sum payment to an annuity. In addition, the Company permitted these participants
to irrevocably elect to revise the time of payment of any lump sum distribution
for (i) any qualified plan enhancement benefit, or (ii) any PEP benefit that
they may receive under the Plan. Such election to revise the time or form of
payment must be filed with the Plan Administrator on or before December 10,
2008. If so filed, and if otherwise valid (in the sole discretion of the Plan
Administrator), the qualified plan enhancement benefit will be paid as specified
in such election form. Otherwise, payment of any qualified plan enhancement
benefit will be made in a lump sum on the first day of the month following the
participant's separation from service, subject to any required delay for Key
Employees under section 6.6 of the Plan, and payment of any PEP benefit shall be
made in a lump sum on July 1, 2009.




77

--------------------------------------------------------------------------------






APPENDIX ARTICLE B
COMPUTATION OF EARNINGS AND SERVICE
DURING CERTAIN SEVERANCE WINDOWS
B.1
Definitions:

Where the following words and phrases, in boldface and underlined, appear in
this Appendix B with initial capitals they shall have the meaning set forth
below, unless a different meaning is plainly required by the context. Any terms
used in this Article B of the Appendix with initial capitals and not defined
herein shall have the same meaning as in the main Plan, unless a different
meaning is plainly required by the context.
(a)    “Severance Program” shall mean a program providing certain severance
benefits that are paid while the program’s participants are on a severance leave
of absence that is determined by the Plan Administrator to qualify for
recognition as Service under Section B.3 and Credited Service under Section B.4
of Article B.
(b)    “Eligible Bonus” shall mean an annual incentive payment that is payable
to the Participant under the Severance Program and that is identified under the
terms of the Severance Program as eligible for inclusion in determining the
Participant’s Highest Average Monthly Earnings.
B.2
Inclusion of Salary and Eligible Bonus:

The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit pursuant to a Severance Program, all
salary continuation and any Eligible Bonus earned or to be earned during the
first 12 months of a leave of absence period provided to the Participant under
such Severance Program will be counted toward the Participant’s Highest Average


78

--------------------------------------------------------------------------------





Monthly Earnings, even if such salary or other earnings are to be received after
a Participant’s Separation from Service. In particular, if payment of a
Participant’s 409A Pension is to be made at Separation from Service and prior to
the Participant’s receipt of all of the salary continuation or Eligible Bonus
that is payable to the Participant from the Severance Program, the Participant’s
Highest Average Monthly Earnings shall be determined by taking into account the
full salary continuation and eligible bonus that is projected to be payable to
the Participant during the first 12 months of a period of leave of absence that
is granted to the Participant under the Severance Program.
B.3
Inclusion of Credited Service:

The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit under a Severance Program, all Credited
Service earned or to be earned during the first 12 months of the period of
severance will be counted toward the Participant’s Credited Service for purposes
of determining the Participant’s Pension and a Pre-Retirement Spouse’s Pension,
even if the period of time counted as Credited Service under the Severance
Program occurs after a Participant’s Separation from Service.
B.4
Inclusion of Service:

The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit under a Severance Program, all Service
earned or to be earned during the first 12 months of the period of severance
will be counted toward the Participant’s Service for purposes of determining the
Participant’s Pension and a Pre-Retirement Spouse’s Pension, even if the period


79

--------------------------------------------------------------------------------





of time counted as Service under the Severance Program occurs after a
Participant’s Separation from Service.
B.5
Reduction to Reflect Early Payment:

If the Participant receives either (1) additional Credited Service or (2)
additional earnings that are included in Highest Average Monthly Earnings under
Sections B.2 or B.3 of this Article B, as a result of a severance benefit
provided under a Severance Program and such additional Credited Service or
earnings are included in the calculation of the Participant’s Pension prior to
the time that the Credited Service is actually performed by the Participant or
the earnings are actually paid to the Participant, the Pension paid to the
Participant shall be adjusted actuarially to reflect the receipt of the portion
of the Pension attributable to such Credited Service or earnings received on
account of the Severance Program prior to the time such Credited Service is
performed or such earnings are actually paid to the Participant. For purposes of
determining the adjustment to be made, the Plan shall use the rate provided
under the Salaried Plan for early payment of benefits.




80

--------------------------------------------------------------------------------






APPENDIX ARTICLE C
CEO’S PENSION
C.1
Scope and Purpose:

This Appendix Article C applies solely to determine the amount of the Pension
payable to the Participant who is the Chairman and CEO of Yum! Brands, Inc. as
of January 1, 2012, David C. Novak (the “Applicable Participant”). Nothing in
this Appendix Article C shall alter the time or form of payment of such Pension,
which shall continue to be governed by the main provisions of the 409A Program.
C.2
Freeze as of January 1, 2012:

Effective as of the beginning of the day on January 1, 2012, the Pension payable
to or on behalf of the Applicable Participant (including any Pre-Retirement
Spouse’s 409A Pension) shall be fixed and frozen at the level in effect for the
Applicable Participant as of immediately prior to January 1, 2012. Accordingly -
(a)    The Applicable Participant’s Credited Service and Highest Average Monthly
Earnings shall be frozen and shall remain thereafter at the exact amounts of
each that the Applicable Participant had under the Plan as of immediately prior
to January 1, 2012, and
(b)    The Applicable Participant’s Total Pension (including any PEP Guarantee)
and Salaried Plan Pension shall be frozen and shall remain thereafter at the
exact amount of each that the Applicable Participant had under the Plan as of
immediately prior to January 1, 2012.


81

--------------------------------------------------------------------------------







The conversion to a Single Lump Sum of a benefit frozen under this Section C.2
shall be governed by the Actuarial Equivalent factors in effect for such
conversion immediately prior to January 1, 2012.
C.3
Early Commencement Reduction:

Effective as of the beginning of the day on January 1, 2012, for purposes of
determining the Pension payable to or on behalf of the Applicable Participant
(including any Pre-Retirement Spouse’s 409A Pension) (the “Reducible Pension”),
there shall be a reduction for early commencement of the Applicable
Participant’s Reducible Pension of 0.33⅓ % for each month that the Applicable
Participant’s Reducible Pension commences prior to January 1, 2016. For this
purpose, “early commencement” refers to commencing the Applicable Participant’s
Reducible Pension prior to his Normal Retirement Date. Such reduction shall
apply in lieu of the reduction that would ordinarily apply under the Plan’s main
provisions in connection with an early commencement.
C.4
Determination of Pension Beginning January 1, 2013.

Notwithstanding Sections C.2 and C.3 above and Sections 5.1, 5.2 and 5.3,
effective as of the beginning of the day on January 1, 2013, the amount of (i)
the Applicable Participant’s Pension, and (ii) any benefits paid on behalf of
the Applicable Participant (including the Pre-Retirement Spouse’s 409A Pension)
shall not be determined under Sections C.2 and C.3 above and Sections 5.1, 5.2
and 5.3, but shall be determined under the following subsections. For purposes
of the following subsections, all terms that are written with initial capital
letters (but which are not defined terms in this Appendix Article C, nor the
main provisions of the Plan) shall have the definitions provided in the
Leadership Retirement Plan (“LRP”), but with any modifications that are
specified in the following subsections.


82

--------------------------------------------------------------------------------







(a)Account Balance. The Applicable Participant’s Pension, expressed as a single
lump sum, shall be determined based on the balance standing to his credit in the
account maintained for the Applicable Participant (the “Account”).
(b)Initial Account Balance. The initial balance in the Account, as of January 1,
2013 shall be $27,600,000, which is the present value (using the Company’s 2013
proxy assumptions, and with rounding up to the nearest $100,000) of the
Applicable Participant’s benefit under the Plan as of the end of the day on
December 31, 2012.
(c)Adjustment for Earnings. Following January 1, 2013, the balance in the
Account shall be adjusted for earnings, in the same manner as applies under the
LRP (applying the Earnings Credit for a period before taking into account any
Employer Credits that are credited to the Account since the last Valuation
Date), except that the Earnings Rate used to determine the Applicable
Participant’s Earnings Credit shall be equal to 120% of the applicable federal
long-term rate, with compounding (as prescribed under section 1274(d) of the
Code) based on the duration of the period between the regularly scheduled
Valuation Dates (currently one year). This Earnings Rate is subject to change to
the extent permitted under the LRP. To calculate the Applicable Participant’s
Earnings Credit in the same manner as under the LRP, i.e., based on Years of
Participation the Applicable Participant shall be treated as if (i) his
participation in the Account commenced on January 1, 2013, and (ii) his
participation in the Account ends on his Termination Date.
(d)The Company shall credit an Employer Credit to the Applicable Participant’s
Account at the same time and in the same manner as applies under the LRP. The
Employer Credit Percentage shall be 9.5% unless the Company specifies a
different


83

--------------------------------------------------------------------------------





percentage for one or more years prior to the date applicable for crediting
Employer Credits under the LRP for any such year. This Employer Credit
Percentage shall be applied to the Applicable Participant’s Base Compensation
and Bonus Compensation in the manner provided under the LRP.
(e)Distribution Valuation. Subject to subsection (f) below, the Applicable
Participant’s Account shall be valued in connection with any distribution in the
same manner as applies under the LRP.
(f)Distribution at Death. In the event of the Applicable Participant’s death, a
distribution of 50% of the Applicable Participant’s Account shall be distributed
in the form and at the time that applies under this Plan, with such distribution
being made to the Beneficiary of the Applicable Participant, determined in the
manner applicable under the LRP.




84

--------------------------------------------------------------------------------






APPENDIX ARTICLE D
DE-GRANDFATHERED PARTICIPANTS
D.1
Scope:

This Appendix Article D identifies the Participants whose Pre-409A Pensions have
been “de-grandfathered” for purposes of Section 409A and indicates the time and
form of payment that shall apply. A Participant’s de-grandfathered Pre-409A
Pension shall be administered as a 409A Pension in accordance with the terms of
the document for the 409A Program, effective as of the date such
de-grandfathering occurs, but subject to any of the following Sections of this
Appendix Article D that apply to the Participant.
D.2
March 1, 2010 De-Grandfathering:

Effective as of March 1, 2010, as a result of a Plan amendment and related
written Participant communications (as specified in the communications and then
generally as of January 1, 2011), benefits under the Pre-409A Program became
payable and began to be administered as though subject to the terms of the 409A
Program, except with respect to the following two groups (who may be referred to
as the “Continuing Grandfathered Participants”): (i) Pre-2005 Participants, as
defined in Article II, and (ii) other Participants who have an Annuity Starting
Date under either the 409A Program or the Pre-409A Program that occurred before
March 1, 2010 (subject in both cases to Section 4.10 regarding rehired
Participants). Following this de-grandfathering event, the Pre-409A Pensions of
Continuing Grandfathered Participants continued to be administered in accordance
with the Pre-409A Program, except as otherwise set forth in this Appendix
Article D.


85

--------------------------------------------------------------------------------





D.3
De-Grandfathering of Certain Pre-2005 Participants for 2012 Lump Sum Window:

The 409A Pension of a Pre-2005 Participant who has been de-grandfathered
pursuant to Section D.4 of Appendix Article D of the document for the Pre-409A
Program shall be paid as follows:
(a)     Age 55 or Older on Date of De-Grandfathering: If the Pre-2005
Participant is age 55 or older on the date his Pre-409A Pension is
de-grandfathered, his 409A Pension shall be distributed as a Single Lump Sum on
June 1, 2013.
(b)     Below Age 55 on Date of De-Grandfathering: If the Pre-2005 Participant
is younger than age 55 on the date his Pre-409A Pension is de-grandfathered, his
409A Pension shall be shall be distributed as an Annuity commencing on the later
of - (i) June 1, 2013, or (ii) the first of the month that is coincident with or
immediately following the date he attains age 55, which applicable date shall be
the Annuity Starting Date of his 409A Pension. A distribution under this
subsection shall be in the form of a Qualified Joint and Survivor Annuity if the
Participant is married, or as a Single Life Annuity if he is not married. A
Participant shall be considered married for purposes of this paragraph if he is
married on the Annuity Starting Date of his 409A Pension.
All payments under this Section D.3 are subject to Section 6.6 of the main
document (required six-month delay for key employees). A list of Pre-2005
Participants whose Pre-409A Pensions have been de-grandfathered pursuant to
Section C.4 of Appendix Article C of the document for the Pre-409A Program is
set forth in Schedule C to this Appendix Article D (using unique identifying
information for each such Pre-2005 Participant).


86

--------------------------------------------------------------------------------







D.4    Further De-Grandfathering of Participants under the 409A Program:
Effective as of 12:01 AM on April 1, 2016, the 409A Program is amended to
provide for the payment of benefits to any participant in the Pre-409A Program
who becomes de-grandfathered under Appendix Section C.6 of the Pre-409A Program
(a “Further De-Grandfathered Participant”). The benefit of any Further
De-Grandfathered Participant shall be paid in a single lump sum on January 1,
2017. The lump sum shall be determined as the Actuarial Equivalent of the
Further De-Grandfathered Participant’s benefit expressed as Single Life Annuity
as of his Normal Retirement Date, and with Actuarial Equivalence determined
under Sections 2.1(e)(1), 2.1(e)(3) of the Salaried Plan (but without regard to
Section 2.1(e)(3)(i) or (ii) of the Salaried Plan), and 2.1(f) of the Salaried
Plan.




87

--------------------------------------------------------------------------------






APPENDIX ARTICLE P
RETIREMENT WINDOW BENEFIT
P.1
Scope:

This Article P supplements the main portion of the Plan document with respect to
the rights and benefits of Covered Employees. This Article P is effective with
respect to a particular Covered Employee as of the beginning of the Window Start
Date specified for such Covered Employee in Section P.2(i) of Part B of the
Salaried Plan (definition of “Severance Program”). This Article P is effective
January 31, 2008.
P.2
Definitions:

This Section provides definitions for the following underlined words or phrases.
Where they appear in this Article with initial capitals they shall have the
meaning set forth below. Except as otherwise provided in this Article, all
defined terms shall have the meaning given to them in the main portion of the
Plan document.
(a)    Article: This Article P of the Appendix to the Plan.
(b)    Covered Employee: A Participant who meets the definition of “Covered
    Employee” under Section P.2(b) of Part B of the Salaried Plan.
(c)    HCE: A Covered Employee who is a highly compensated employee within the
meaning of Code section 414(q) on his Separation Date.
(d)    PEP Bridge Benefit: The special PEP benefit that may be provided to a
Covered Employee pursuant to Section P.3.
(e)    PEP Window Benefit: The special Early Retirement Pension that may be
provided to a Covered Employee pursuant to Section P.4.


88

--------------------------------------------------------------------------------







(f)    Separation Date: The date determined under Section P.2(f) of Part B of
the Salaried Plan.
(g)    Separation from Service: A separation from service within the meaning of
Code section 409A(a)(2)(A)(i).
(h)    Specified Employee: An employee described as a specified employee in Code
section 409A(a)(2)(B)(i).
P.3
PEP Bridge Benefit:

A Participant who meets the eligibility requirements of subsection (a) below may
be eligible for a PEP Bridge Benefit from this Plan in lieu of any other benefit
under this Plan, calculated under subsection (b) below and payable as provided
under subsection (c) below.
(a)    Eligibility: To be eligible for a PEP Bridge Benefit under this Section
P.3, a Participant must:
(1)    Be a Covered Employee on his Separation Date;
(2)    Be not more than 12 months from Retirement Eligibility and have less than
10 Years of Service on his Separation Date;
(3)    Be granted a special Authorized Leave of Absence for purposes of
attaining Retirement Eligibility under Part B of the Salaried Plan; and
(4)    Be entitled to a benefit under the Plan without regard to this Article P.
A Participant’s period of time from attaining Retirement Eligibility shall be
equal to the additional period of continuous employment by an Employer in an
eligible classification that would be required, from and after the Participant’s
Separation Date, for the Participant to first reach Retirement Eligibility.


89

--------------------------------------------------------------------------------







(b)     Calculation of PEP Bridge Benefit: A Covered Employee’s PEP Bridge
Benefit under this subsection (b), expressed as a Single Life Annuity payable at
the Covered Employee’s commencement date, shall be equal to: (i) the benefit
amount calculated under paragraph (1) below, plus (ii) the benefit amount
calculated under paragraph (2) below.
(1)    Deferred Vested Pension. The benefit amount under this paragraph shall be
the Vested Pension to which the Covered Employee is entitled under Section 5.1
of the Plan, without regard to this Article or the additional Service and
Compensation credited to the Covered Employee under Part B of the Salaried Plan
as a result of being granted a special Authorized Leave of Absence. Such Vested
Pension shall be expressed initially as a Single Life Annuity commencing at the
Covered Employee’s Normal Retirement Date, and then this annuity shall be
reduced to an Actuarial Equivalent Single Life Annuity for commencement prior to
the Covered Employee’s Normal Retirement Date.
(2)    Additional PEP Bridge Benefit. The amount calculated under this paragraph
shall equal (i) the amount calculated under paragraph (3) below, minus (ii) the
amount calculated under paragraph (1) above.
(3)    PEP Retirement Benefit. The benefit amount under this paragraph shall be
the PEP benefit that would be payable to the Covered Employee if his benefit was
calculated as an Early or Normal Retirement Pension (whichever the Covered
Employee becomes eligible for under Part B of the Salaried Plan as a result of
being granted a special Authorized Leave of Absence) in accordance with the
usual provisions of the Plan for an Early or Normal Retirement Pension


90

--------------------------------------------------------------------------------





(as applicable), taking into account the additional Service and Compensation
credited to the Covered Employee under Part B of the Salaried Plan as a result
of being granted a special Authorized Leave of Absence. This monthly benefit
shall be expressed initially as a Single Life Annuity commencing at the Covered
Employee’s Normal Retirement Date, and shall be reduced for commencement prior
to age 62 in accordance with the terms of the main portion of the Plan.
(c)    Commencement and Payment of PEP Bridge Benefit: A PEP Bridge Benefit
payable to a Covered Employee under this Section P.3 shall be payable as
follows:
(1)    Additional PEP Bridge Benefit: The additional PEP Bridge Benefit payable
to a Covered Employee solely as a result of this Article, which is subject to
Code section 409A because it is earned and vested after December 31, 2004, shall
be paid in accordance with the Plan’s rules for Retirement Pensions that are
subject to Code section 409A, i.e., as a single lump sum on the first of the
month coincident or next following the date the Covered Employee would have
attained Retirement Eligibility (within the meaning of Section P.2(e) of Part B
of the Salaried Plan) without regard to this Article if the Covered Employee had
remained continuously employed in an eligible classification. However, if the
Covered Employee has made an election for a different time and/or form of
payment for the portion of his benefit that is subject to Code section 409A,
then the portion of the Covered Employee’s PEP Bridge Benefit described in this
paragraph shall be paid in accordance with such election.


91

--------------------------------------------------------------------------------







(2)    Other PEP Benefit: The portion of the Covered Employee’s PEP Bridge
Benefit that would be payable to the Covered Employee without regard to this
Article shall be paid as follows:
(A)    Pre-409A Pension: In the case of a Covered Employee who is a Continuing
Grandfathered Participant, the portion of the Covered Employee’s benefit
representing his Pre-409A Pension shall be paid as a Retirement Pension in
accordance with Section 6.1 of the main portion of the Plan document for
pre-409A benefits. The Pre-409A Pension for all other Covered Employees shall be
paid as provided in subparagraph (B) below (as though part of his 409A Pension).
(B)    409A Pension: The portion of the Covered Employee’s benefit representing
his 409A Pension (or paid as though part of his 409A Pension) shall be paid as a
Vested Pension, i.e., as a Single Life Annuity if the participant is unmarried
at commencement or a 50% Joint and Survivor Annuity if the participant is
married at commencement, unless the married participant elects either a 75%
Joint and Survivor Annuity or a Single Life Annuity (all annuities under this
paragraph shall be calculated without regard to the Plan’s former simplified
factors), and shall commence on the first of the month coincident or next
following the later of: (i) the Covered Employee’s Separation from Service, or
(ii) the date the Covered Employee attains age 55. Any election by a married
Covered Employee under the preceding sentence to receive a 75% Joint and
Survivor Annuity or Single Life Annuity shall be made on or before the


92

--------------------------------------------------------------------------------





day preceding the Covered employee’s commencement date as determined under the
preceding sentence (or if applicable, under paragraph (3) below).
Notwithstanding the foregoing, if a Covered Employee has irrevocably executed
the release described in Section P.2(b)(4) of Part B of the Salaried Plan by
December 31, 2008, and payment under this paragraph would not be due by such
date, then this portion of the Covered Employee’s PEP Bridge Benefit shall be
paid as a single lump sum on July 1, 2009.
(3)    Payment Delay for Specified Employees: Notwithstanding paragraphs (1) and
(2) above or any other provision of this Article P or the Plan to the contrary,
in the case of a Covered Employee who is a Specified Employee, any portion of
the Covered Employee’s PEP Bridge Benefit that is subject to Code section 409A
and that is paid upon the Covered Employee’s Separation from Service shall not
be paid prior to the first day of the seventh month that begins after the
Covered Employee’s Separation from Service.
P.4
PEP Window Benefit:

Any Covered Employee who meets the eligibility requirements of subsection (a)
below may be eligible for a PEP Window Benefit from this Plan, in lieu of any
other benefit under this Plan. Such PEP Window Benefit (if any) shall be
calculated as provided in subsection (b) below and shall be paid as provided in
subsection (c) below.
(a)    Eligibility: To be eligible for a PEP Window Benefit under this Section
P.4, a Participant must:
(1)    Be a Covered Employee on his Separation Date,


93

--------------------------------------------------------------------------------







(2)    Be an HCE on his Separation Date, and
(3)    Satisfy the eligibility requirement set forth in Section P.3(a)(2) of
Part B of the Salaried Plan.
(b)    Calculation of PEP Window Benefit: The PEP Window Benefit of a Covered
Employee who satisfies the eligibility provisions of subsection (a) above shall
be calculated under Section 5.1 of the main portion of the Plan by taking into
account, for purposes of determining the Covered Employee’s Total Pension under
Section 5.1(c)(1), the provisions of Section P.3 of Part B of the Salaried Plan,
but without regard to the fact that such section ordinarily does not apply to a
Covered Employee who is an HCE. For purposes of the calculation under Section
5.1, it shall be assumed that the Covered Employee’s PEP Window Benefit is all
paid at the time the Qualified Kicker described in subsection (c) below is paid.
(c)    Commencement and Payment of PEP Window Benefit: A PEP Window Benefit
payable to a Covered Employee under this Section P.4 shall be payable as
follows:
(1)    Qualified Kicker Only: In the case of a Covered Employee who is only
eligible for a benefit under the Plan as a consequence of this Article being
included in the Plan, such a Covered Employee’s PEP Window Benefit shall be
considered a “Qualified Kicker” and shall be paid as follows:
(A)    General Rule. Except as provided in subparagraph (B) below, a Covered
Employee’s Qualified Kicker shall be paid as a single lump sum as of the first
of the month next following the date that is 10 weeks after the date of the
Covered Employee’s Separation from Service.


94

--------------------------------------------------------------------------------







(B)    Special Rule for Taco Bell Severance Program for the Q4 2007
Restructuring. The Qualified Kicker of a Covered Employee whose Separation Date
occurs as a direct result of the Taco Bell Severance Program for the Q4 2007
Restructuring shall be paid as a single lump sum on the first of the month next
following the date that is 12 weeks after the date of the Covered Employee’s
Separation from Service.
(C)    Special Rule for Yum! Special Early Retirement Program for 2013 for
Eligible HUB Employees. The Qualified Kicker of a Covered Employee whose
Separation Date occurs as a direct result of the Yum! Special Early Retirement
Program for 2013 for Eligible HUB Employees shall be paid as a single lump sum
on November 1, 2013.
(2)    Other PEP Benefit: In the case of a Covered Employee who would be
eligible for a benefit under the Plan without regard to this Article, such a
Covered Employee’s PEP Window Benefit shall be payable as provided in this
subsection.
(A)    Qualified Kicker: The portion of such a Covered Employee’s PEP Window
Benefit, which replaces the additional benefit that would have been paid under
the Salaried Plan if Section P.3 of Part B of the Salaried Plan applied to a
Covered Employee who is an HCE, shall be his Qualified Kicker and shall be paid
as provided in paragraph (1) above.
(B)    Pre-409A Pension: In the case of a Covered Employee who is a Continuing
Grandfathered Participant, the portion of the Covered


95

--------------------------------------------------------------------------------





Employee’s PEP Window Benefit representing his Pre-409A Pension, and which would
be payable to such Covered Employee without regard to this Article, shall be
paid as a Vested Pension, i.e., as an annuity at the same time and in the same
form as the Covered Employee’s annuity benefit under the Salaried Plan.
Notwithstanding the preceding sentence, if a Covered Employee has irrevocably
executed the release described in Section P.2(b)(4) of Part B of the Salaried
Plan by December 31, 2008, and payment under this paragraph would not be due by
such date, then this portion of the Covered Employee’s PEP Window Benefit shall
be paid as a single lump sum on July 1, 2009 (in which case this portion of the
Covered Employee’s PEP Window Benefit shall become subject to Code section
409A). In the case of a Covered Employee who is not a Continuing Grandfathered
Participant, his Pre-409A Pension shall be paid as provided in subparagraph (C)
below (as though part of his 409A Pension).
(C)    409A Pension: The portion of a Covered Employee’s PEP Window Benefit
representing his 409A Pension (or paid as though part of his 409A Pension), and
which would be payable to such Covered Employee without regard to this Article,
shall be paid as a Vested Pension, i.e., as an annuity at the same time and in
the same form as the Covered Employee’s annuity benefit under the Salaried Plan.
However, if the Covered Employee’s Salaried Plan annuity has not commenced by
December 31, 2008, then the benefit described in this paragraph shall be


96

--------------------------------------------------------------------------------





paid as a Single Life Annuity if the Covered Employee is unmarried at
commencement and as a 50% Joint and Survivor Annuity if the Covered Employee is
married at commencement, unless the married Covered Employee elects to receive
either a 75% Joint and Survivor Annuity or a Single Life Annuity (all annuities
under this paragraph shall be calculated without regard to the Plan’s former
simplified factors), and shall commence on the first of the month coincident
with or next following the latest of: (i) January 1, 2009, (ii) the Covered
Employee’s Separation from Service, or (iii) the date the Covered Employee
attains age 55. Any election by a married Covered Employee under the preceding
sentence to receive a 75% Joint and Survivor Annuity or Single Life Annuity
shall be made on or before the day preceding the Covered employee’s commencement
date as determined under the preceding sentence (or if applicable, under
paragraph (3) below). Notwithstanding the foregoing, if such Covered Employee
has irrevocably executed the release described in Section P.2(b)(4) of Part B of
the Salaried Plan by December 31, 2008, and payment under this paragraph would
not be due by such date, then such Covered Employee’s benefit that is described
in this paragraph shall be paid as a single lump sum on July 1, 2009.
    (D)    PEP Kicker: The remaining portion of such a Covered Employee’s PEP
Window Benefit shall be his “PEP Kicker” and shall be paid in accordance with
the Plan’s rules for Retirement Pensions that are subject to Code section 409A,
i.e., as a single lump sum as of the first of


97

--------------------------------------------------------------------------------





the month next following when the Covered Employee would have attained
Retirement Eligibility (within the meaning of Section P.2(e) of Part B of the
Salaried Plan) if the Covered Employee had remained continuously employed by the
Employer in an eligible classification. However, if the Covered Employee has
made an election for a different form and/or time of payment for the portion of
his benefit that is subject to Code section 409A, then the Covered Employee’s
PEP Kicker shall be paid in accordance with such election. Notwithstanding the
foregoing, if such Covered Employee has irrevocably executed the release
described in Section P.2(b)(4) of Part B of the Salaried Plan by December 31,
2008, and payment under this paragraph would not be due by such date, then such
Covered Employee’s PEP Kicker shall be paid as a single lump sum on July 1,
2009.
(3)    Payment Delay for Specified Employees: Notwithstanding paragraphs (1) and
(2) above or any other provision of this Article P or the Plan to the contrary,
in the case of a Covered Employee who is a Specified Employee, any portion of
the Covered Employee’s PEP Window Benefit that is subject to Code section 409A
and that is paid upon the Covered Employee’s Separation from Service, shall not
be paid prior to the first day of the seventh month that begins after the
Covered Employee’s Separation from Service.
(d)    Calculation of PEP Window Benefit Components: The components of a Covered
Employee’s PEP Window Benefit described in Section P.4(c)(1) or (2) above


98

--------------------------------------------------------------------------------





(as applicable) shall be calculated (using the actuarial assumptions under
Section 2.1(b)(2) of Part B of the Salaried Plan) as follows:
(1)     PEP Benefit Without Regard to this Article: This portion of a Covered
Employee’s PEP Window Benefit shall be calculated by determining the Covered
Employee’s total PEP benefit under Section 5.1 of the Plan, disregarding the
provisions of this Article and then dividing this total benefit into the
Pre-409A Vested Benefit and 409A Vested Benefit portions using the Plan’s usual
rules for computing the grandfathered and 409A portions of a Participant’s
benefit.
(2)     Qualified Kicker: A Covered Employee’s Qualified Kicker shall be
calculated under the terms of Section P.3(b)(2) of Part B of the Salaried Plan,
but without regard to the fact that this section ordinarily does not apply to a
Covered Employee who is an HCE. Notwithstanding the preceding sentence, the
Qualified Kicker of a Covered Employee whose Separation Date occurs as a direct
result of the Taco Bell Severance Program for the Q4 2007 Restructuring shall be
reduced by the value of any weeks of severance pay in excess of 12 weeks that
are payable to such Covered Employee in connection with the Restructuring.
(3)    PEP Kicker: A Covered Employee’s PEP Kicker (expressed as a Single Life
Annuity payable on the Covered Employee’s applicable commencement date) shall
equal: (i) the total PEP Window Benefit as calculated under subsection (b) above
(expressed as a Single Life Annuity payable on the Covered Employee’s applicable
commencement date); minus (ii) the total PEP benefit without regard to this
Article (i.e., the sum of his Pre-409A Vested


99

--------------------------------------------------------------------------------





Pension and 409A Vested Pension) as calculated under paragraph (1) above
(expressed as a Single Life Annuity payable on the Covered Employee’s applicable
commencement date); and minus (iii) the Qualified Kicker, but for purposes of
this paragraph (3), calculated without regard to the second sentence of
paragraph (2) above (expressed as a Single Life Annuity payable on the Covered
Employee’s applicable commencement date). The resulting PEP Kicker shall be
converted to the Covered Employee’s applicable form of payment for the PEP
Kicker using the Plan’s usual factors for converting forms of payment.






100

--------------------------------------------------------------------------------






APPENDIX ARTICLE Q
AUSTRALIAN PARTICIPANTS
Q.1
Scope:

This Article provides special rules for calculating the benefit of an Australian
Participant, and these rules are the exclusive basis for an Australian Employee
to become entitled to a benefit from the Plan. The benefit of an Australian
Participant shall be determined under Section Q.3 below, subject to Section Q.4
below. Once a benefit is determined for an Australian Participant under this
Article, such benefit shall be subject to the Plan’s normal conditions and shall
be paid in accordance with the Plan’s normal terms. This Article is effective
January 1, 2005 and applies to all accruals that are subject to Code section
409A, including those accrued prior to January 1, 2005.
Q.2
Definitions:

This Section provides definitions for the following underlined words or phrases.
Where they appear in this Article with initial capitals they shall have the
meaning set forth below. Except as otherwise provided in this Article, all
defined terms shall have the meaning given to them in the main portion of the
Plan document.
(a)    Article: This Article Q of the Appendix to the Plan.
(b)    Australian Employee: An individual (i) who became employed in the United
States by an United States Employer in an executive position prior to 2008, (ii)
who was previously employed by the Company or an affiliate of the Company in
Australia, and (iii) on whose behalf the United States Employer (directly or
indirectly)


101

--------------------------------------------------------------------------------





makes Superannuation Contributions during any part of the period that he is
employed as described in clause (i) above.
(c)    Australian Participant: An Australian Employee shall not become a
Participant under this Plan until the earlier of (i) the day after he stops
receiving Superannuation Contributions that are taken into account under
subsection (d) below, or (ii) his last day of employment that is described in
subsection (b)(i) above. From and after such day, an Australian Employee shall
be a Participant:
(1) When he would be currently entitled to receive a Pension under the Plan if
his employment terminated at such time, or
(2) When he would be so entitled but for the vesting requirement of Section 4.7.
Notwithstanding the foregoing provisions of this subsection, an Australian
Employee shall not become a Participant under this Plan if he enters into a
qualifying written agreement with the Company to forgo a Pension under this Plan
and the Salaried Plan for his period of employment described in subsection
(b)(i) above. A written agreement that is otherwise described in the preceding
sentence shall not be a qualifying written agreement for the period before the
earliest date such agreement may apply without violating the restrictions on
elections under Code section 409A.
(d)    Superannuation Contributions: Contributions to the Australian federal
government’s compulsory retirement savings system into which an employer is
required to contribute on behalf of a qualifying employee, over the course of
each year, an amount that is at least equal to a specified minimum percentage of
the employee’s annual compensation, and that permits certain additional
contributions (but disregarding such


102

--------------------------------------------------------------------------------





required or additional contributions that are made after an individual is no
longer considered an Australian Employee as a result of ceasing current
employment in the United States).
Q.3
Benefit Formula for Australian Employees:

Except as provided in this Section Q.3, an Australian Participant’s benefit
shall be determined using a calculation methodology that is substantially
similar to that applicable under Section 5.1 of the Plan. Notwithstanding the
preceding sentence, the Australian Participant’s “Total Pension” (as defined in
Section 5.1(c)(1)) shall be calculated as if:
(a)    The Australian Participant became an eligible Employee and began
receiving Credited Service under the Salaried Plan on his first day of
employment as an executive in the United States with a United States Employer;
and
(b)    The Australian Participant ceased being an eligible Employee and ceased
receiving Credited Service under the Salaried Plan at the end of his period of
employment as an executive in the United States with a United States Employer;
Without regard, in each case, to the actual periods during which the Australian
Participant was an eligible Employee and received Credited Service under the
Salaried Plan. Notwithstanding the first sentence of this Section Q.3, such
Australian Participant’s benefit shall be calculated by subtracting from his
Total Pension (expressed as a lump sum amount as of his benefit commencement
date under the Plan) the sum of: (i) the Australian Employee’s actual benefit
under the Salaried Plan (expressed as a lump sum amount as of such date), plus
(ii) the total Superannuation Contributions made on behalf of the Australian
Employee while employed in the United States by a United States Employer,
adjusted for interest through such date at an annual rate of 7 percent,
compounded annually.


103

--------------------------------------------------------------------------------







Q.4
Alternative Arrangements Permitted:

Notwithstanding any provision of this Article to the contrary, the Company and
an Australian Employee may agree in writing to disregard the provisions of this
Article in favor of another mutually agreed upon benefit arrangement under the
Plan, in which case this Article shall not apply.




104

--------------------------------------------------------------------------------






APPENDIX ARTICLE R
PARTICIPANTS ON TEMPORARY ASSIGNMENT
R.1
Scope:

This Article R shall apply with respect to any person who qualifies as a
Foreign-Assigned Employee and who is transferred to a Temporary Assignment
outside the United States with a Approved Foreign Subsidiary, as those terms are
defined in the Salaried Plan. Any such person shall be referred to in this
Article R as a PEP Foreign-Assigned Employee.
R.2
Assignment in Canada:

A PEP Foreign-Assigned Employee who is transferred to Canada shall not be an
Employee for purposes of eligibility for the Plan during his period of service
in Canada. However, upon such person’s return to employment on an Employer’s
United States payroll following his service in Canada, the following shall apply
for purposes of determining such PEP Foreign-Assigned Employee’s Total Pension
under Section 5.1 of the Plan, provided the person’s employment in Canada was a
Temporary Assignment (as defined in the Salaried Plan) and contributions to
United States Social Security were made for such person during the Temporary
Assignment pursuant to a totalization agreement (such person’s return to a
United States payroll after such an assignment in Canada may be referred to as
an “eligible return”):
(a)    Such person’s eligible return will be treated as a “transfer” under
Section 3.6(a) of the Salaried Plan.
(b)    Such person’s employment in Canada for an Approved Foreign Subsidiary
prior to the eligible return shall be treated as “pre-transfer employment” for
which an amount of Pre-transfer Service will be determined and recognized in
accordance with


105

--------------------------------------------------------------------------------





Section 3.6(a)(2) of the Salaried Plan, and Credited Service will be granted in
accordance with Section 3.6(a)(3) of the Salaried Plan to the same extent as
would apply if the person had been covered by a qualifying plan for the entire
period such person was both on a Temporary Assignment in Canada and subject to a
totalization agreement.
A Canadian pension plan or similar arrangement that is a qualifying plan, within
the meaning of Section 3.6(c)(4) of the Salaried Plan, will be taken into
account in the manner usually applicable to a qualifying plan only if such
qualifying plan constitutes a broad-based foreign retirement plan, as that term
is defined in Treasury Regulation § 1.409A-1(a)(3). Any qualifying plan that is
not a broad-based foreign retirement plan shall reduce a Participant’s benefit
under this Plan only to the extent of the value of such qualifying plan as of
immediately prior to the Participant’s eligible return, and such reduction shall
be applied only to the benefit that accrues immediately upon the Participant’s
eligible return.
R.3
Assignment in the United Kingdom:

For purposes of calculating benefits under this Plan in the case of a PEP
Foreign-Assigned Employee or another Participant who is transferred to the
United Kingdom and who participates while there in a United Kingdom pension plan
or similar arrangement that is a qualifying plan, within the meaning of Section
3.6(c)(4) of the Salaried Plan, such qualifying plan will be taken into account
in the manner usually applicable to a qualifying plan only if such qualifying
plan constitutes a broad-based foreign retirement plan, as that term is defined
in Treasury Regulation § 1.409A-1(a)(3).
R.4
Assignment in India:

For purposes of calculating benefits under this Plan in the case of a PEP
Foreign-Assigned Employee or another Participant who is transferred to India and
who participates while


106

--------------------------------------------------------------------------------





there in a Indian pension plan or similar arrangement that is a qualifying plan,
within the meaning of Section 3.6(c)(4) of the Salaried Plan, such qualifying
plan will be taken into account in the manner usually applicable to a qualifying
plan only if such qualifying plan constitutes a broad-based foreign retirement
plan, as that term is defined in Treasury Regulation § 1.409A-1(a)(3).
R.5
Assignment in Singapore:

For purposes of calculating benefits under this Plan in the case of a PEP
Foreign-Assigned Employee or another Participant who is transferred to Singapore
and who participates while there in a Singapore pension plan or similar
arrangement that is a qualifying plan, within the meaning of Section 3.6(c)(4)
of the Salaried Plan, such qualifying plan will be taken into account in the
manner usually applicable to a qualifying plan only if such qualifying plan
constitutes a broad-based foreign retirement plan, as that term is defined in
Treasury Regulation § 1.409A-1(a)(3).
R.6
Assignment in Russia:

For purposes of calculating benefits under this Plan, in the case of a PEP
Foreign-Assigned Employee or another Participant who is transferred to Russia
and who participates while there in a Russian pension plan or similar
arrangement that is a qualifying plan, within the mean of Section 3.6(c)(4) of
the Salaried Plan, such qualifying plan will be taken into account in the manner
usually applicable to a qualifying plan only if such qualifying plan constitutes
a broad-based foreign retirement plan, as that term is defined in Treasury
Regulation § 1.409A-1(a)(3).


107

--------------------------------------------------------------------------------









R.7
Assignment in South Africa:

For purposes of calculating benefits under this Plan, in the case of a PEP
Foreign-Assigned Employee or another Participant who is transferred to South
Africa and who participates while there in a South African pension plan or
similar arrangement that is qualifying plan, within the meaning of Section
3.6(c)(4) of the Salaried Plan, such qualifying plan will be taken into account
in the manner usually applicable to a qualifying plan only if such qualifying
plan constitutes a broad-based foreign retirement plan, as that term is defined
in Treasury Regulation § 1.409A-1(a)(3).
R.8
Assignment in Thailand:

For purposes of calculating benefits under this Plan, in the case of PEP
Foreign-Assigned Employee or another Participant who is transferred to Thailand
and who participates while there in a Thai pension plan or similar arrangement
that is a qualifying plan, within the meaning of Section 3.6(c)(4) of the
Salaried Plan, such qualifying plan will be taken into account in the manner
usually applicable to a qualifying plan only if such qualifying plan constitutes
a broad-based foreign retirement plan, as that term is defined in Treasury
Regulation § 1.409A-1(a)(3).
R.9
Elimination of Eligible Classification Requirement:

(a)    For purposes of calculating benefits under this Plan in the case of a
Participant who is employed by the Yum Organization and who ceases to be an
Eligible Employee as a result of his being transferred to a country identified
in Section Q.2(a) of the Salaried Plan (excluding Canada):
(1)    The eligible classification requirement for Retirement eligibility under
Sections 4.1, 4.2, 4.4 and 4.5 shall be disregarded for purposes of


108

--------------------------------------------------------------------------------





determining the amount of the 409A Pension to which the Participant is entitled
under Article V (i.e., benefit formula and early commencement factors); and
(2)     The eligible classification requirement under Section 4.6(a) shall be
disregarded for purposes of determining the amount of Pre-Retirement Spouse’s
409A Pension to which the Eligible Spouse of such Participant is entitled under
Article V.
The increase in the amount of a Participant’s or Eligible Spouse’s benefit
resulting from the application of this subsection shall be determined by taking
into account the Participant’s total Credited Service under the Plan (including
Credited Service for periods before January 1, 2005), but such increase shall be
provided solely and entirely under the 409A Program. The terms and conditions on
the elimination of the eligible classification requirement for purposes of
calculating a Participant’s 409A Pension under this subsection (a) shall apply
notwithstanding the provisions of Section Q.4 of the Salaried Program.
(b)    In addition, in the case of a Participant who becomes eligible for a
Retirement Pension under the 409A Program due to the elimination of the eligible
classification requirement for such Participant under subsection (a) above, the
Participant’s Pre-409A Pension shall be paid in accordance with clause (ii) of
Section 6.1(a) of the document for the Pre-409A Program, and the Participant
(during the period he is described in this subsection) shall not be eligible to
make an Advance Election under the Pre-409A Program notwithstanding the fact
that the Participant’s benefit under the Salaried Plan is paid pursuant to the
form of payment provisions applicable to Retirement Pensions under the Salaried
Plan.






109

--------------------------------------------------------------------------------










ARTICLE S - LIMITATION ON BENEFIT ENHANCEMENTS
THAT ARE SUBJECT TO SECTION 457A
S.1    Scope.
With respect to any person who is subject to Section S.2 below (as a result of a
transfer and other circumstances described in Section S.2), this Article S
supplements the main portion of the Plan document and controls over the
preceding Articles of this Appendix. This Article S is effective as of the
beginning of the day on January 1, 2016.
S.2    Section 457A.
To avoid the application of Code section 457A (“Section 457A”) to a
Participant’s Pension, the following shall apply to a Participant who is or is
expected to become, during the current year, subject to income taxation under
the Code (a “US-Taxed Participant”), and who transfers to a work location
outside of the United States to provide services to a member of the YUM!
Organization that is neither a United States corporation nor a pass-through
entity that is wholly owned by a United States corporation (“Covered Transfer”):
(a)    The US-Taxed Participant shall automatically vest in his or her Pension
as of the end of the last business day before the Covered Transfer;
(b)    From and after the Covered Transfer, any benefit accruals or other
increases or enhancements to the US-Taxed Participant’s Pension relating to -
(1)    Service,
(2)    Earnings (as defined in the Salaried Plan),
(3)    The attainment of a specified age (“age attainment”),


110

--------------------------------------------------------------------------------







(collectively, “Benefit Enhancement”) will not be credited to the US-Taxed
Participant until the end of the last day of the Plan Year in or for which the
US-Taxed Participant has the Service, Earnings or age attainment that results in
such Benefit Enhancement, and then only if and to the extent permissible under
subsection (c) below at that time; and
(c)    The US-Taxed Participant shall have no legal right to (and the US-Taxed
Participant shall not receive) any Benefit Enhancement, which relates to
Service, Earnings or age attainment, from and after the Covered Transfer to the
extent such Benefit Enhancement would constitute compensation that is includable
in income under Section 457A.
Notwithstanding the foregoing, one or more of the foregoing subsections shall
not apply to a US-Taxed Participant who has a Covered Transfer if, prior to the
Covered Transfer (or prior to the start of a calendar year beginning after the
Covered Transfer, with respect to such calendar year), the Company provides a
written communication (either to the Participant individually, to a group of
similar Participants, to Participants generally, or framed in any other way that
is intended to cause the communication to apply to the Participant - i.e., an
“applicable communication”) that one or more of these subsections do not apply
to the Covered Transfer in question. Subsection (b) shall cease to apply as of
the earlier of - (i) the date the Participant returns to service for a member of
the YUM! Organization that is a United States corporation or a pass-through
entity that is wholly owned by a United States corporation, or (ii) the
effective date for such cessation that is stated in an applicable communication.
In addition, the Company’s Vice President with responsibility for this Plan may
(in his or her discretion) waive the application of one or more of these
subsections retroactively with respect to some or all of the period that begins
with the Covered Transfer, by providing the US-Taxed Participant with a written
notification that clearly and expressly provides for such waiver.




111